Exhibit 10.1

 

 

CERTAIN PORTIONS HEREOF DENOTED WITH

“[***]” HAVE BEEN OMITTED PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT AND

HAVE BEEN FILED SEPARATELY WITH THE

COMMISSION

INDUSTRIAL LEASE AGREEMENT

Between

Landlord: Marley Neck 3R, LLC

And

Tenant: Under Armour, Inc.

Dated: October 19, 2006.

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      

1.

   PREMISES

2.

   LEASE TERM

3.

   LANDLORD’S FAILURE TO GIVE POSSESSION

4.

   QUIET ENJOYMENT

5.

   BASE RENT

6.

   RENT PAYMENT

7.

   OPERATING EXPENSES/TAXES

8.

   LATE CHARGE AND INTEREST

9.

   PARTIAL PAYMENT

10.

   SECURITY DEPOSIT

11.

   USE OF PREMISES/ENVIRONMENTAL MATTERS

12.

   WASTE DISPOSAL

13.

   ENTERING PREMISES

14.

   RULES AND REGULATIONS

15.

   UTILITIES

16.

   SIGNS

17.

   ASSIGNMENT AND SUBLETTING

18.

   MORTGAGEE’S RIGHTS

19.

   REPAIRS BY LANDLORD

20.

   REPAIRS BY TENANT

21.

   ALTERATIONS AND IMPROVEMENTS

22.

   LIENS

23.

   DESTRUCTION OR DAMAGE

 

i



--------------------------------------------------------------------------------

24.

   EMINENT DOMAIN

25.

   DAMAGE OR THEFT OF PERSONAL PROPERTY

26.

   INSURANCE; WAIVERS

27.

   LIABILITY OF TENANT

28.

   ACCEPTANCE AND WAIVER

29.

   TENANT’S ESTOPPEL

30.

   NOTICES

31.

   ABANDONMENT OF PREMISES

32.

   DEFAULT

33.

   LANDLORD’S REMEDIES

34.

   LANDLORD’S RIGHT TO CURE DEFAULTS

35.

   CUMULATIVE RIGHTS/NO WAIVER

36.

   ATTORNEYS’ FEES

37.

   SERVICE OF NOTICE

38.

   SURRENDER OF PREMISES

39.

   REMOVAL OF FIXTURES

40.

   HOLDING OVER

41.

   RELOCATION

42.

   FORCE MAJEURE

43.

   SALE

44.

   LIMITATION OF LIABILITY

45.

   BROKER DISCLOSURE

46.

   RELATIONSHIP OF PARTIES

47.

   SECTION TITLES

48.

   WAIVER OF TRIAL BY JURY; SERVICE OF PROCESS; AND VENUE

 

ii



--------------------------------------------------------------------------------

49.

   PARTIAL INVALIDITY

50.

   ENTIRE AGREEMENT

51.

   AUTHORITY

52.

   FINANCIAL STATEMENTS AND INFORMATION

53.

   GOVERNING LAW

54.

   LANDLORD’S TITLE

55.

   TIME OF ESSENCE

56.

   SURVIVAL

57.

   INDEPENDENT COVENANTS

58.

   PREPARATION OF LEASE

59.

   SUCCESSORS AND ASSIGNS

60.

   SUBMISSION OF AGREEMENT

61.

   COUNTERPARTS

62.

   ***

63.

   USA PATRIOT ACT AND ANTI-TERRORISM LAWS

 

iii



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

A    Legal Description A-1    Plan of Premises B    Initial Improvements C   
Substantial Completion/Acceptance Certificate D    Rules and Regulations E   
Non-Disturbance, Attornment, Estoppel and Subordination Agreement

 

iv



--------------------------------------------------------------------------------

BASIC LEASE PROVISIONS

The following sets forth some of the basic provisions of the Lease. In the event
of any conflict between the terms of these Basic Lease Provisions and the
referenced Sections of the Lease, the referenced Sections of the Lease shall
control. These Basic Lease Provisions are hereby incorporated into and form a
party of the Industrial Lease Agreement to which they are attached.

 

1.    Building (See Section 1):    1040 Swan Creek Drive       Swan Creek
Distribution       Baltimore, Maryland 21226 2.    Rentable Square Feet of
Premises:    308,220    Rentable Square Feet of Building:    308,220    (See
Section 1)    3.    Term (See Section 2):    Seventy-eight (78) full calendar
months    Target Commencement Date:    November 1, 2006 subject to Section 2   
Target Expiration Date:    April 30, 2013 subject to Section 2 4.    Base Rent
(See Section 5):   

 

Lease Year

  

Annual Rate Per Rentable

Square Foot of Premises

 

Monthly

Installment

1

   $***   $***

2

   $***   $***

3

   $***   $***

4

   $***   $***

5

   $***   $***

6

   $***   $***

 

5.    Rent Payment Address (See Section 5)      

Marley Neck 3R, LLC

c/o Property Management Associates

7520 Parkway Drive, Suite 230

Hanover, Maryland 21076

   6.    Use of Premises:    Warehousing and office purposes ancillary thereto
7.    Tenant’s Share (See Section 7):    100% 8.    Security Deposit (See
Section 10):    $*** 9.    Parking Spaces (See Section 1):    172

 



--------------------------------------------------------------------------------

10.   Tenant Improvement Allowance:    $*** See Section 1 of Lease regarding
work required to be performed by Landlord at its cost which will not be charged
to this allowance 11.   Landlord’s Broker (See Section 45):    Transwestern
Commercial Services   Tenant’s Broker (See Section 45):    AGM Commercial Real
Estate Advisors 12.   Notice Address (See Section 30)      Landlord    Tenant  
Marley Neck 3R, LLC    Under Armour, Inc.   c/o ASB Capital Management LLC   
1020 Hull Street   7501 Wisconsin Avenue    Baltimore, Maryland 21230   Suite
200E    Attn: J. Scott Plank   Bethesda, Maryland 20814      Attn: Mandi Wedin
   with copies to:      Under Armour, Inc.   with a copy to:    1020 Hull Street
  Transwestern Commercial Services    Baltimore, Maryland 21230   6700 Alexander
Bell Drive    Attn: Kevin Haley, General Counsel   Suite 350      Columbia,
Maryland 21046    and   Attn: Mary Frances Costantino         WilmerHale     
100 Light Street      Baltimore, Maryland 21202      Attn: Mark Pollak, Esq.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this
instrument under seal as of the date set forth on the first page hereof.

 

Landlord:      Tenant: MARLEY NECK 3R, LLC,      UNDER ARMOUR, INC., a Delaware
limited liability company      a Maryland corporation By:   ASB Capital
Management, LLC,      By:  

/s/ Wayne A. Marino

  a Maryland limited liability company,      Print Name:   Wayne A. Marino   its
agent      Its:   Executive Vice President and Chief Financial Officer   By:  

/s/ Mandi L. Wedin

           Mandi L. Wedin            Vice President        ATTEST/WITNESS:     
ATTEST/WITNESS: By:  

/s/ John Skram

     By:  

/s/ Velma Dietz

Print Name:   John Skram      Print Name:   Velma Dietz Its:   Managing Director
     Its:   Executive Assistant & Notary

 

3



--------------------------------------------------------------------------------

INDUSTRIAL LEASE AGREEMENT

THIS INDUSTRIAL LEASE AGREEMENT (hereinafter called the “Lease”) is made and
entered into as of the date appearing on the first page hereof by and between
the Landlord and Tenant identified above.

1. Premises. Landlord does hereby rent and lease to Tenant and Tenant does
hereby rent and lease from Landlord the Premises located in the Building
identified in the Basic Lease Provisions, situated on a portion of the real
property described in Exhibit A attached hereto and allocated to the Building
(the portion of such real property allocable to the Building is hereinafter
referred to as the “Property”, with the balance of such real property allocated
to that building located adjacent to the Building at 1041 Swan Creek Drive [if
the Building is located at 1040 Swan Creek Drive] or at 1040 Swan Creek Drive
[if the Building is located at 1041 Swan Creek Drive]), such Premises as all
further shown by diagonal lines on the drawing attached hereto as Exhibit A-1
and made a part hereof by reference. Tenant has inspected the Premises and
agrees to accept the same “AS IS,” without representation or warranty on the
part of Landlord to perform any improvements therein, except with respect to the
Premises initially leased under this Lease: (i) Landlord shall, at its cost,
cause the roof of the Premises, heating system serving the warehouse portion of
the Premises, the water system serving the Premises, the sewer system serving
the Premises, Building standard interior lighting in the warehouse portion of
the Premises, fire sprinkler system serving the Premises, loading doors for the
Premises, loading equipment for the Premises and exterior walls of the Premises,
all as existing on the date of this Lease to be in good working order and
condition as of the date on which Landlord delivers possession of the Premises
to Tenant; (ii) Landlord shall, at its cost, cause electric service provided to
the Premises to be separately metered, it being understood and agreed that
Tenant shall be responsible for paying for all electric service supplied to the
Premises during the Term; and (iii) Landlord shall, at its cost, install
twenty-five (25) footcandles metal halide fixtures in an open configuration in
the warehouse portion of the Premises (i.e. of that portion of the Premises
excluding the office space to be constructed pursuant to Exhibit B attached to
this Lease). Landlord represents to Tenant that, to Landlord’s knowledge (as
defined below), the Building complies with all currently applicable laws and
regulations of governmental authorities having jurisdiction over the Building,
including Environmental Laws (as defined in Subsection 11(a)(1) of this Lease).
The term “Landlord’s knowledge” as used herein shall mean actual knowledge of
Ms. Mandi Wedin (“Landlord’s Representative”) and shall not be construed, by
invocation or otherwise, to refer to the knowledge of any other person or entity
or to impose or have imposed upon Landlord’s Representative any duty to
investigate the matters to which such knowledge, or the absence thereof,
pertains. Information actually known to Landlord’s Representative excludes
information of which Tenant or any of its employees or agents has knowledge or
notice prior to the date of this Lease. There shall be no personal liability on
the part of Landlord’s Representative arising out of any representation or
warranty made in this Agreement. In the event of a breach of Landlord’s forgoing
representation, Tenant’s sole remedy for the same shall be to require Landlord
to take action to cause the subject matter to comply to the subject applicable
laws, at Landlord’s sole cost. In such event, Tenant shall reasonably cooperate
with Landlord in order to permit Landlord to perform the subject work. Landlord
and Tenant agree that the number of square feet described in Item 2 of the Basic
Lease Provisions has been confirmed and conclusively agreed upon by the parties.
No easement for light, air or view is granted hereunder or included within or
appurtenant to the Premises. Subject to the terms of this Lease, Tenant shall
have access to the Premises twenty-four (24) hours per day, seven (7) days per
week, fifty-two (52) weeks per year.



--------------------------------------------------------------------------------

Tenant shall have the non-exclusive right, in common with the other parties
occupying the Building, to use the grounds, sidewalks, parking areas, driveways
and alleys of the Property designated by Landlord for the common use of tenants
of the Building, subject to such reasonable rules and regulations as Landlord
may from time to time prescribe. Tenant may park only up to the maximum number
of automobiles and trucks shown in Item 9 of the Basic Lease Provisions near the
Premises during normal business hours on a non-exclusive basis. Outside storage,
including without limitation, trucks and other vehicles, is prohibited without
Landlord’s prior consent, which may be withheld in Landlord’s sole and absolute
discretion. Tenant shall not succeed to any of Landlord’s easement rights over
and relating to the Building or the Property, nor shall Tenant obtain any rights
to common areas, as designated by Landlord, other than those rights specifically
granted to Tenant in this Lease. Landlord shall have the sole right of control
over the use, maintenance, configuration, repair and improvement of the common
areas. Landlord may make such changes to the use or configuration of, or
improvements comprising, the Building and the Property as Landlord may elect
without liability to Tenant, subject only to Tenant’s vehicular parking rights
shown in Item 9 of the Basic Lease Provisions and no material interference with
Tenant’s business operations in the Building, except to the extent such material
interference may not be avoided with respect to the performance of Landlord’s
obligations under this Lease or in connection with work performed by Landlord to
comply with applicable laws, in which event Landlord shall use its commercially
reasonable efforts to minimize interference with Tenant’s business operations in
the Premises during the course of Landlord’s performance of the subject work.

2. Lease Term.

2.1 General. Tenant shall have and hold the Premises for the term (“Term”)
identified in the Basic Lease Provisions commencing on the date (the
“Commencement Date”) which is the earlier of (i) the date on which Landlord
notifies Tenant that the Premises are substantially complete (or would have been
substantially complete but for any delays caused by Tenant, its agents and
employees), or (ii) the date Tenant first occupies all or any portion of the
Premises for the conduct of its business, and shall terminate at midnight on the
last day of the Term (the “Expiration Date”), unless sooner terminated or
extended as hereinafter provided. If the Commencement Date occurs on a day other
than the first day of a calendar month, then the Term shall be for the period
identified in the Base Lease Provisions plus the number of days beginning on the
Commencement Date and ending on the last day of the calendar month in which the
Commencement Date occurs. Promptly following the Commencement Date, Landlord and
Tenant shall enter into a letter agreement in the form attached hereto as
Exhibit C, specifying and/or confirming the Commencement Date and the Expiration
Date.

2.2 Option to Extend.

2.2.1 Option Right. Tenant shall have one (1) option to extend the Term (the
“Option to Extend”) for a period of five (5) years (the “Option Term”), which
option shall, if at all, be exercisable by Tenant’s delivery of notice to
Landlord in accordance with Section 2.2.1.2 below, provided that Tenant is not
in default under this Lease as of the date of

 

2



--------------------------------------------------------------------------------

delivery of such notice or on the date for the proposed commencement of the
Option Term. The Option to Extend shall be personal to the original named Tenant
under this Lease, shall be nontransferable and shall be exercisable by Tenant
only if Tenant is in possession of the entire Premises. Upon the proper exercise
of the Option to Extend, the then current Term shall be extended for the Option
Term and all of the terms, covenants and conditions of this Lease shall continue
in full force and effect during the Option Term, except that (i) the annual rate
of rent payable by Tenant for the Premises during the Option Term shall be as
set forth below in this Section 2.2, and (ii) Tenant shall have no further right
to extend the Term. If Tenant fails to timely and properly exercise the Option
to Extend in accordance with this Section 2.2, the Option to Extend shall be of
no further force or effect.

2.2.1.1 Option Rent. ***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.2.1.2 Exercise of Option. The right set forth in this Section 2.2 shall be
exercised by Tenant, if at all, by delivering notice to Landlord not more than
twelve (12) months nor less than nine (9) months prior to the last day of the
then current Term. ***

 

3



--------------------------------------------------------------------------------

 

 

 

 

 

 

3. Landlord’s Failure to Give Possession. Landlord shall not be liable for
damages to Tenant for failure to deliver possession of the Premises to Tenant if
such failure is due to any previous tenant’s failure to vacate the Premises or
any other matter beyond Landlord’s control, except that the commencement of the
Term shall be delayed until Landlord delivers possession of the Premises to
Tenant (so long as Tenant is not responsible for such failure or delay).

4. Quiet Enjoyment. Tenant, upon payment in full of the required Rent and full
performance of the terms, conditions, covenants and agreements contained in this
Lease, shall peaceably and quietly have, hold and enjoy the Premises during the
Term hereof, subject to this Lease and any ground lease, mortgage or trust deed
now or hereafter encumbering the Building or the Property. Landlord shall not be
responsible for the acts or omissions of Tenant, any other tenant, or any third
party that may interfere with Tenant’s use and enjoyment of the Premises.

5. Base Rent. Tenant shall pay to Landlord, at the address stated in the Basic
Lease Provisions or at such other place as Landlord shall designate in writing
to Tenant, annual base rent (“Base Rent”) in the amounts set forth in the Basic
Lease Provisions. The term “Lease Year”, as used in the Basic Lease Provisions
and throughout this Lease, shall mean each and every consecutive twelve
(12) month period during the Term of this Lease, with the first such twelve
(12) month period commencing on the *** month anniversary of the Commencement
Date; provided, however, if the *** month anniversary of the Commencement Date
occurs other than on the first (1st) day of a calendar month, the first Lease
Year shall be that partial month plus the first full twelve (12) months
thereafter. Notwithstanding the foregoing, Tenant’s obligation for the payment
of Base Rent shall be abated for the *** (***) month period beginning on the
Commencement Date. The term “Rent Commencement Date” as used herein shall mean
the first day following the last day of the *** (***) month period beginning on
the Commencement Date. Notwithstanding the foregoing, the amount of Base Rent
payable by Tenant for the Premises for the *** (***) through *** (***) months of
the Term shall be equal to *** Dollars ($***) per month (calculated at the rate
of $*** per square foot for 100,000 square feet), and the amount of Base Rent
payable by Tenant for the Premises for the *** (***) through the ***
(***) months of the initial Term shall be equal to *** Dollars ($***) per month
(calculated at the rate of $*** per square foot for 200,000 square feet).

 

4



--------------------------------------------------------------------------------

6. Rent Payment. The Base Rent for each Lease Year shall be payable in equal
monthly installments, due on or before the first (1st) day of each calendar
month, in advance, in legal tender of the United States of America, without
abatement, demand, deduction or offset of any kind whatsoever, except as may be
expressly provided in this Lease. One full monthly installment of Base Rent (in
the amount of $*** - hereafter referred to as the “Initial Base Rent
Installment”) shall be due and payable on the date of execution of this Lease by
Tenant and shall be applied to the Base Rent payable by Tenant beginning on the
Rent Commencement Date until exhausted. On the first day of the calendar month
in which the application of the Initial Base Rent Installment is exhausted,
Tenant shall pay to Landlord the balance of Base Rent for such calendar month in
the amount of the monthly installment of Base Rent payable for the subject
calendar month reduced by the portion of the Initial Base Rent Installment which
is applied to the Base Rent payable for the subject calendar month. Tenant shall
pay, as Additional Rent, all other sums due from Tenant under this Lease (the
term “Rent”, as used herein, means all Base Rent, Additional Rent and all other
amounts payable hereunder from Tenant to Landlord).

7. Operating Expenses/Taxes.

(a) Tenant agrees to reimburse Landlord throughout the Term, as “Additional
Rent” hereunder, for Tenant’s Share (as defined below) of: (i) the annual
Operating Expenses (as defined below) for each calendar year, or portion
thereof, during the Term; and (ii) the annual Taxes (as defined below) for each
calendar year, or portion thereof, during the Term. The term “Tenant’s Share” as
used in this Lease shall mean the percentage determined by dividing the square
footage of the Premises by the square footage of the Building. Landlord and
Tenant hereby agree that Tenant’s Share with respect to the Premises initially
demised by this Lease is the percentage amount set forth in Item 7 of the Basic
Lease Provisions. Tenant’s Share of Operating Expenses and Taxes for any
calendar year shall be appropriately prorated for any partial year occurring
during the Term.

Tenant’s obligation for the payment of Tenant’s Share of Expenses and Taxes
shall be abated with respect to that period beginning on the Commencement Date
and ending on the day immediately preceding the Rent Commencement Date.

(b) “Operating Expenses” shall mean all costs and amounts incurred by Landlord
with respect to the ownership, maintenance and operation of the Building and the
Property including, but not limited to: maintenance, repair and replacement of
the plumbing, electrical, mechanical, utility and safety systems, paving and
parking areas, roads and driveways; maintenance of exterior areas such as
gardening and landscaping, snow removal and signage; maintenance and repair of
roof membrane, flashings, gutters, downspouts, roof drains, skylights and
waterproofing; painting; lighting; cleaning; refuse removal; security; utility
services attributable to the common areas; personnel costs directly related to
the maintenance or operation of the Building; personal property taxes; rentals
or lease payments paid by Landlord for rented or leased personal property used
in the operation or maintenance of the Building and the Property; fees for
required licenses and permits; and a property management fee. Operating Expenses
do not include: (a) the cost of capital repairs, replacements or improvements,
other than annual depreciation (based on the useful life of the item under
generally accepted accounting principles) on any such capital repair,
replacement or improvement, provided that the work to be performed under
Section 1 hereof or with the Tenant Improvement Allowance will neither be an
Operating

 

5



--------------------------------------------------------------------------------

Expense nor be the subject of depreciation that might otherwise be treated as an
Operating Expense; (b) debt service under mortgages or ground rent under ground
leases; (c) costs of restoration to the extent of net insurance proceeds
received by Landlord; (d) leasing commissions and tenant improvement costs;
(e) except to the extent described in clause (a) above, depreciation of the
Building or any improvements therein; and (f) Taxes as defined below. If during
all or a portion of any calendar year all space in the Building is not leased to
Tenant, and (i) Landlord is not providing any particular work or service (the
cost of which, if performed by Landlord, would be included in Operating
Expenses) to a tenant, or (ii) any tenant is separately paying for work or
service (the cost of which would otherwise be included in Operating Expenses),
then Operating Expenses for such calendar year shall be deemed to be increased
by an amount equal to the additional Operating Expenses which would have been
incurred, as reasonably determined by Landlord, for the subject calendar year if
Landlord had provided such work or service to such tenant during the entirety of
such calendar year and such tenant was not obligated to separately pay for the
same. If all space in the Building is not leased to Tenant during all or a
portion of any calendar year, then Operating Expenses for such calendar year
shall be deemed to be increased by an amount equal to the additional Operating
Expenses which would have been incurred, as reasonably determined by Landlord,
for the subject calendar year if the Building had been fully occupied during the
entire subject calendar year, and the amount so determined shall be deemed to
have been the amount of Operating Expenses for such calendar year. If the
Building is operated as part of a complex of buildings or in conjunction with
other buildings, then Landlord shall allocate common costs and other amounts
among such buildings.

(c) “Taxes” shall mean all taxes and assessments of every kind and nature which
Landlord shall become obligated to pay with respect to each calendar year of the
Term or portion thereof because of or in any way connected with the ownership,
leasing, and operation of the Building and the Property, subject to the
following: (i) the amount of ad valorem real and personal property taxes against
Landlord’s real and personal property to be included in Taxes shall be the
amount required to be paid for any calendar year, notwithstanding that such
Taxes are assessed for a different calendar year (the amount of any tax refunds
received by Landlord during the Term of this Lease shall be deducted from Taxes
for the calendar year to which such refunds are attributable); (ii) the amount
of special taxes and special assessments to be included shall be limited to the
amount of the installments (plus any interest, other than penalty interest,
payable thereon) of such special tax or special assessment payable for the
calendar year in respect of which Taxes are being determined; (iii) the amount
of any tax or excise levied by the State or the City where the Building is
located, any political subdivision of either, or any other taxing body, on rents
or other income from the Building and the Property (or the value of the leases
thereon); (iv) there shall be excluded from Taxes all taxes assessed on the net
income realized by Landlord from the Building except those which may be included
pursuant to the preceding subsection (iii) above, excess profits taxes,
franchise, capital stock, and inheritance or estate taxes; and (v) Taxes shall
also include Landlord’s reasonable costs and expenses (including reasonable
attorneys’ fees) in contesting or attempting to reduce any Taxes assessed for a
different calendar year (so long as such year or portion of such year was within
the Term). If the Building is operated as part of a complex of buildings or in
conjunction with other buildings, or if the Property is assessed for taxes
together with other real property, then Landlord shall allocate common costs,
taxes and other amounts among such buildings and land.

 

6



--------------------------------------------------------------------------------

(d) Landlord shall, on or before the Commencement Date and as soon as reasonably
possible after the commencement of each calendar year thereafter, provide Tenant
with a statement of the estimated monthly installments of Tenant’s Share of
Operating Expenses and Taxes which will be due for the remainder of the calendar
year in which the Commencement Date occurs or for the next ensuing calendar
year, as the case may be. Landlord shall deliver to Tenant after the close of
each calendar year (including the calendar year in which this Lease terminates),
a statement (“Landlord’s Statement”) containing the following: (1) the amount of
Operating Expenses for such calendar year; and (2) the amount of Taxes for such
calendar year. Upon reasonable prior request given not later than thirty
(30) days following the date Landlord’s Statement is delivered to Tenant,
Landlord will provide Tenant detailed documentation to support such Landlord’s
Statement or provide Tenant with the opportunity to review such supporting
information. Tenant shall pay to Landlord upon demand all costs incurred by
Landlord in connection with any review of Landlord’s books and records made or
requested by Tenant. If Tenant does not notify Landlord of any objection to
Landlord’s Statement within ninety (90) days after the later of delivery of
Landlord’s Statement or such requested supporting documentation, Tenant shall be
deemed to have accepted Landlord’s Statement as true and correct and shall be
deemed to have waived any right to dispute the Operating Expenses and/or Taxes
due pursuant to that Landlord’s Statement. If Tenant does so timely and properly
object to the subject Landlord’s statement, then a certification as to the
proper amount of the subject Additional Rent shall be made, at Tenant’s expense,
by Landlord’s independent certified public accountant, which certification shall
be final and conclusive. Tenant acknowledges that Landlord maintains its records
for the Building and the Property at Landlord’s main office, and Tenant agrees
that any review of records under this Section shall be at the sole expense of
Tenant and shall be conducted by an accountant or other person experienced in
accounting for income and expenses of industrial projects engaged solely by
Tenant on terms which do not entail any compensation based or measured in any
way upon any savings in Additional Rent or reduction in Operating Expenses
achieved through the inspection process. Tenant acknowledges and agrees that any
records reviewed under this Section constitute confidential information of
Landlord, which shall not be disclosed to anyone other than the person
performing the review, the principals of Tenant who receive the results of the
review, and Tenant’s accounting employees. The disclosure of such information to
any other person, whether or not caused by the conduct of Tenant, shall
constitute an event of default by Tenant under this Lease.

(i) Tenant shall pay to Landlord, together with its monthly payment of Base Rent
as provided in Section 5 above, as Additional Rent hereunder, the estimated
monthly installment of Tenant’s Share of Operating Expenses and Taxes for the
calendar year in question. Landlord may from time to time deliver to Tenant a
yearly estimate statement (the “Estimated Operating Expense and Taxes
Statement”) which shall set forth Landlord’s reasonable estimate of the
Operating Expense and Taxes for the then-current calendar year. Following
Tenant’s receipt of an Estimated Operating Expense and Taxes Statement, Tenant
shall pay, with its next installment of Base Rent due, a fraction of the amount
of Operating Expenses and Taxes estimated by Landlord and reflected therein,
less the aggregate amount paid by Tenant for the same for the subject calendar
year. Such fraction shall have as its numerator the number of months which have
elapsed in the then-current calendar year to the month of such payment, both
months inclusive, and shall have twelve (12) as its denominator. Until a new
Estimated Operating Expense and Taxes Statement is furnished, Tenant shall pay
monthly, with monthly installments of Base Rent, an amount equal to one-twelfth
(1/12) of the total Operating Expense

 

7



--------------------------------------------------------------------------------

and Taxes set forth in the last Estimated Operating Expense and Taxes Statement
delivered by Landlord to Tenant. At the end of any calendar year, if Tenant has
paid to Landlord an amount in excess of Tenant’s Share of Operating Expenses and
Taxes for such calendar year, Landlord shall reimburse to Tenant any such excess
amount (or shall apply any such excess amount to any amount then owing to
Landlord hereunder, and if none, to the next due installment or installments of
Additional Rent due hereunder, at the option of Landlord). At the end of any
calendar year if Tenant has paid to Landlord less than Tenant’s Share of
Operating Expenses and Taxes for such calendar year, Tenant shall pay to
Landlord any such deficiency within thirty (30) days after Tenant receives the
annual statement.

(ii) For the calendar year in which this Lease terminates and is not extended or
renewed, the provisions of this Section shall apply, but Tenant’s Share for such
calendar year shall be subject to a pro rata adjustment based upon the number of
days prior to the expiration of the Term of this Lease. Tenant shall make
monthly estimated payments of the pro rata portion of Tenant’s Share for such
calendar year (in the manner provided above) and when the actual prorated
Tenant’s Share for such calendar year is determined, Landlord shall send
Landlord’s Statement to Tenant for such year and if such Statement reveals that
Tenant’s estimated payments for the prorated Tenant’s Share for such calendar
year exceeded the actual prorated Tenant’s Share for such calendar year,
Landlord shall include a refund for that amount along with the Statement
(subject to offset in the event Tenant is in default hereunder). If Landlord’s
Statement reveals that Tenant’s estimated payments for the prorated Tenant’s
Share for such calendar year were less than the actual prorated Tenant’s Share
for such calendar year, Tenant shall pay the shortfall to Landlord within thirty
(30) days after the date of receipt of Landlord’s Statement. If the Building is
operated as part of a complex of buildings or in conjunction with other
buildings, then Landlord shall allocate common costs, taxes and other amounts
among such buildings.

(e) Tenant shall reimburse Landlord upon demand for any and all taxes and other
charges imposed by Governmental Authorities required to be paid by Landlord
when, said taxes or other charges are: (i) measured by or reasonably
attributable to the cost or value of equipment, furniture, fixtures and other
personal property located in the Premises, or by the cost or value of any
leasehold improvements made in or to the Premises by or for Tenant, regardless
of whether title to such improvements shall be vested in Tenant or Landlord;
(ii) assessed upon or with respect to the possession, leasing, operation,
management, maintenance, alteration, repair, use or occupancy by Tenant of the
Premises or any other portion of the Building and/or the Property; or
(iii) assessed upon this transaction or any document to which Tenant is a party
creating or transferring an interest or an estate in the Premises.

8. Late Charge and Interest. Other remedies for non-payment of Rent
notwithstanding, if any monthly installment of Base Rent or Additional Rent is
not received by Landlord on or before the date due, or if any payment due
Landlord by Tenant which does not have a scheduled due date is not received by
Landlord on or before the tenth (10th) day following the date Tenant was
invoiced, a late charge of ten percent (10%) of such past due amount shall be
immediately due and payable as Additional Rent hereunder, and interest shall
accrue on all delinquent amounts from the date past due until paid at the lower
of a rate (the “Interest Rate”) of one and one-half (1.5%) percent per month or
fraction thereof from the date such payment is due until paid (annual percentage
rate = 18%), or the highest rate permitted by applicable law.

 

8



--------------------------------------------------------------------------------

9. Partial Payment. No payment by Tenant or acceptance by Landlord of an amount
less than the Rent herein stipulated shall be deemed a waiver of any other Rent
due. No partial payment or endorsement on any check or any letter accompanying
such payment of Rent shall be deemed an accord and satisfaction, but Landlord
may accept such payment without prejudice to Landlord’s right to collect the
balance of any Rent due under the terms of this Lease or any late charge
assessed against Tenant hereunder.

10. Security Deposit. Concurrently with its execution and delivery of this
Lease, Tenant shall pay Landlord the amount identified as the Security Deposit
in the Basic Lease Provisions (hereinafter referred to as “Security Deposit”) as
evidence of good faith on the part of Tenant in the fulfillment of the terms of
this Lease, which shall be held by the Landlord during the Term of this Lease,
or any renewal thereof. Under no circumstances will Tenant be entitled to any
interest on the Security Deposit. The Security Deposit may be applied by
Landlord, at its sole discretion, to any amount owing to the payment of any Rent
or any other sum which Tenant has failed to timely pay in accordance with the
provisions of this Lease, or for the payment of any amount that Landlord may
incur by reason of Tenant’s default, or to compensate Landlord for any other
loss or damage Landlord may suffer by reason of Tenant’s default. If any portion
of the Security Deposit is so used or applied, Tenant shall, upon demand,
deposit cash with Landlord in an amount sufficient to restore the Security
Deposit to the amount of the Security Deposit specified in the Basic Lease
Provisions as may be reduced pursuant to the following terms of this Section,
and Tenant’s failure to do so shall be an event of default under this Lease. The
use or application of the Security Deposit or any portion thereof by Landlord
shall not (i) prevent Landlord from exercising any other right or remedy
provided by this Lease, it being intended that Landlord shall not first be
required to proceed against the Security Deposit, or (ii) operate as a
limitation on any recovery to which Landlord may otherwise be entitled. If there
are no payments to be made from the Security Deposit as set out in this Section,
or if there is any balance of the Security Deposit remaining after all payments
have been made, the Security Deposit, or such balance thereof remaining, will be
refunded to Tenant within thirty (30) days after fulfillment by Tenant of all
obligations hereunder (including payment of the balance of any year-end
reconciliation). In no event shall Tenant be entitled to apply the Security
Deposit to any Rent due hereunder. In the event of an act of bankruptcy by or
insolvency of Tenant, or the appointment of a receiver for Tenant or a general
assignment for the benefit of Tenant’s creditors, then the Security Deposit
shall be deemed immediately assigned to Landlord. The right to retain the
Security Deposit shall be in addition and not alternative to Landlord’s other
remedies under this Lease or as may be provided by law and shall not be affected
by summary proceedings or other proceedings to recover possession of the
Premises. Upon sale or conveyance of the Building, Landlord may transfer or
assign the Security Deposit to any new owner of the Premises, and upon such
transfer all liability of Landlord for the Security Deposit shall terminate.
Landlord shall be entitled to commingle the Security Deposit with its other
funds.

Notwithstanding anything herein to the contrary, provided Tenant is not in
default under this Lease beyond the expiration of any applicable cure period as
of the effective date of the reduction of the Security Deposit or as of the date
Landlord is required to return such portion of the Security Deposit, Tenant
shall have the right to reduce the amount of the Security Deposit by *** and ***
($***) effective as of the first day of the thirteenth (13th) full calendar
month of the Term. If Tenant is entitled to a reduction in the Security Deposit,
Tenant shall provide Landlord

 

9



--------------------------------------------------------------------------------

with notice stating that the Security Deposit is required to be reduced as
provided above (the “Reduction Notice”). If Tenant provides Landlord with a
Reduction Notice, Landlord shall refund the applicable portion of the Security
Deposit to Tenant within thirty (30) days after the later to occur of
(A) Landlord’s receipt of the Reduction Notice, or (B) the date upon which
Tenant is entitled to a reduction in the Security Deposit as provided above.

11. Use of Premises/Environmental Matters.

(a) Use. Tenant shall use and occupy the Premises solely for the purpose set
forth in the Basic Lease Provisions and for no other purpose. The Premises shall
not be used for any illegal purpose, nor in violation of any valid law,
ordinance or regulation of any governmental body, nor in any manner to create
any nuisance or trespass, nor in any manner which will void the insurance or
increase the rate of insurance on the Premises, the Building or the Property,
nor in any manner inconsistent with the quality of the Building. At its sole
expense, Tenant shall promptly comply with all laws codes, ordinances,
regulations and requirements of government and quasi-government authorities
concerning the use, occupancy and condition of the Premises and all machinery,
equipment, furnishings, fixtures and improvements therein, excluding, however,
matters that are the responsibility of Landlord under Section 19 hereof. If any
of the foregoing requires an occupancy, use or other permit or license for the
Premises for the operation of the business conducted therein, then Tenant shall
timely obtain and keep current each such permit or license at Tenant’s expense,
and Tenant shall promptly deliver a copy thereof to Landlord. Tenant
acknowledges that Landlord has made no representations or warranties with
respect to the suitability of the Premises for Tenant’s proposed use.

(b) Environmental Matters.

(1) For purposes of this Lease:

“Contamination” means the presence of or release, spillage, leakage, migration,
disposal, burial, or placement of Hazardous Substances (as hereinafter defined)
upon, within, below, or into any surface water, ground water, land surface,
subsurface soil or strata, building, or improvement at any portion of the
Premises, the Building or the Property.

“Environmental Laws” means all codes, laws (including, without limitation,
common law), ordinances, regulations, reporting or licensing requirements,
rules, or statutes relating to pollution or protection of human health or the
environment (including ambient air, surface water, ground water, land surface,
or subsurface soil or strata), including, without limitation (i) the
Comprehensive Environmental Response Compensation and Liability Act, 42 U.S.C.
§§9601 et seq. (“CERCLA”); (ii) the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act, as amended, 42 U.S.C. §§6901 et seq.,
(“RCRA”); (iii) the Emergency Planning and Community Right to Know Act (42
U.S.C. §§11001 et seq.); (iv) the Clean Air Act (42 U.S.C. §§7401 et seq.)
(v) the

 

10



--------------------------------------------------------------------------------

Clean Water Act (33 U.S.C. §§1251 et seq.); (vi) the Toxic Substances Control
Act (15 U.S.C. §§2601 et seq.) (vii) the Hazardous Materials Transportation Act
(49 U.S.C. §§5101 et seq.) (viii) the Safe Drinking Water Act (41 U.S.C. §§300f
et seq.); (ix) any state, county, municipal or local statutes, laws or
ordinances similar or analogous to the federal statutes listed in parts (i) –
(viii) of this subsection; (x) any amendments to the statutes, laws or
ordinances listed in parts (i) – (ix) of this subsection, regardless of whether
in existence on the date hereof; (xi) any rules, regulations, guidelines,
directives, orders or the like adopted pursuant to or implementing the statutes,
laws, ordinances and amendments listed in parts (i) – (x) of this subsection;
and (xii) any other law, statute, ordinance, amendment, rule, regulation,
guideline, directive, order or the like in effect now or in the future relating
to environmental, health or safety matters.

“Hazardous Substances” means any chemical, waste, by-product, pollutant,
contaminant, compound, product, substance, equipment or fixture defined as or
deemed hazardous or toxic or otherwise regulated under any Environmental Law,
including, without limitation, (i) RCRA hazardous wastes, (ii) CERCLA hazardous
substances, (iii) gasoline, diesel fuel, fuel oil, motor oil, waste oil, and any
other petroleum hydrocarbon, including any additives or other by-products or
constituents associated therewith, (iv) pesticides and other agricultural
chemicals, (v) asbestos and asbestos containing materials in any form,
(vi) polychlorinated biphenyls, (vii) radioactive materials and radon, and
(viii) urea formaldehyde foam insulation.

(2) Tenant covenants that all its activities, and the activities of any entity
affiliated with Tenant (“Tenant’s Affiliates”), on the Premises and in the
Building and on the Property, during the Term will be conducted in compliance
with Environmental Laws. Tenant represents and warrants to Landlord that Tenant
is currently in compliance with all applicable Environmental Laws and that there
are no pending or threatened notices of deficiency, notices of violation,
orders, or judicial or administrative actions involving alleged violations by
Tenant of any Environmental Laws. Tenant, at Tenant’s sole cost and expense,
shall be responsible for obtaining all permits or licenses or approvals under
Environmental Laws necessary for Tenant’s operation of its business on the
Premises (“Environmental Permits”) and shall make all notifications and
registrations required by any applicable Environmental Laws. Tenant, at Tenant’s
sole cost and expense, shall at all times comply with the terms and conditions
of all such Environmental Permits notifications and registrations and with any
other applicable Environmental Laws. Tenant represents and warrants that it has
obtained all such Environmental Permits and made all such notifications and
registrations required by any applicable Environmental Laws necessary for
Tenant’s operation of its business on the Premises.

(3) Tenant shall not cause or permit any Hazardous Substances to be brought
upon, kept or used in or about the Premises, on the Building, or the Property
without the prior consent of Landlord, which consent shall not be unreasonably
withheld; provided, however, that the consent of Landlord shall not be required
for the use at the Premises of cleaning supplies, toner for photocopying
machines and other similar materials, in containers

 

11



--------------------------------------------------------------------------------

and quantities reasonably necessary for and consistent with normal and ordinary
use by Tenant in the routine operation or maintenance of Tenant’s office
equipment or in the routine janitorial service, cleaning and maintenance for the
Premises. For purposes of the foregoing, Landlord shall be deemed to have
reasonably withheld consent if Landlord determines that the presence of such
Hazardous Substance within the Premises could result in a risk of harm to person
or property or otherwise negatively affect the value or marketability of the
Building or the Property.

(4) Regardless of any consents granted by Landlord pursuant to the foregoing
allowing Hazardous Substances upon the Premises, Tenant shall under no
circumstances whatsoever cause or permit any Contamination by Tenant or Tenant’s
Affiliates. If such Contamination by Tenant shall occur, Tenant shall promptly
at its expense (i) contain and control, investigate, and clean up, remove, or
remedy such Contamination to the extent required by, and take any and all other
actions required under, applicable Environmental Laws, (ii) restore the
Premises, the Building and the Property to the condition existing prior to the
Contamination, and (iii) notify and keep Landlord reasonably informed of such
containment, control, investigation, cleanup, removal, remediation and
restoration activities. All such activities shall be conducted by Tenant or
Tenant’s Affiliates in accordance with any and all Environmental Laws and other
applicable federal, state and local laws and regulations. Landlord shall have
the right, but not the obligation, after providing Tenant with notice and a
reasonable opportunity to cure, to enter onto the Premises or to take such other
actions as Landlord deems necessary or advisable so to contain, control,
investigate, clean up, remove, remediate, restore, resolve or minimize the
impact of, or otherwise deal with, any such contamination. All costs and
expenses incurred by Landlord in the exercise of any such rights shall be
payable by Tenant upon demand.

(5) Regardless of any consents granted by Landlord pursuant to Subsection
11(b)(3) above allowing Hazardous Substances upon the Premises, Tenant shall
under no circumstances whatsoever cause or permit (i) any activity on the
Premises which would cause the Premises to become subject to regulation as a
hazardous waste treatment, storage or disposal facility under RCRA or the
regulations promulgated thereunder, (ii) any activity on the Premises which
would cause the Premises, the Building, or the Property to become subject to any
lien imposed under or as a result of any Environmental Law, (iii) the discharge
of Hazardous Substances into the storm sewer system serving the Property, or
(iv) the installation of any underground tank, oil/water separator, sump pump,
or underground piping on, under or about the Premises, the Building or the
Property.

(6) Landlord shall also have the right prior to the expiration of the Term of
this Lease to require Tenant to cause a qualified environmental consultant to
perform, at Tenant’s sole cost and expense, an environmental audit of the
Premises satisfactory to Landlord in its reasonable discretion, but only if
Landlord has a reasonable basis for believing that Tenant has violated this
Section 11. Should Tenant fail to undertake and seek diligently to perform said
environmental audit within thirty (30) days of the Landlord’s request, Landlord
shall have the right, but not the obligation, to retain a qualified
environmental consultant to perform such environmental audit. All costs and
expenses incurred by Landlord in the exercise of such rights shall be payable by
Tenant upon demand.

(7) Tenant shall and hereby does indemnify, defend, protect and hold harmless
Landlord from and against any and all expense, loss, and liability suffered by

 

12



--------------------------------------------------------------------------------

Landlord by reason of the storage, generation, release, spillage, leakage,
burial, placement, handling, treatment, transportation, disposal, or arrangement
for transportation or disposal, of any Hazardous Substances (whether accidental,
intentional, or negligent) by Tenant or Tenant’s Affiliates or by reason of
Tenant’s breach of any of the provisions of this Section 11(b). Such expenses,
losses and liabilities shall include, without limitation, any and all expenses
that Landlord may incur (i) to comply with any Environmental Laws, (ii) in
studying, removing, disposing or otherwise addressing any Hazardous Substances
and contamination at, on, under, or from the Premises, the Building, or the
Property, (iii) with respect to fines, penalties or other sanctions assessed
upon Landlord, and (iv) with respect to legal and professional fees and costs
incurred by Landlord in connection with the foregoing. The indemnity contained
herein shall survive the expiration or earlier termination of this Lease.

12. Waste Disposal.

(a) Tenant shall be responsible for the removal of all normal trash and waste
(i.e., waste that does not require special handling pursuant to Section 12(b)
below) generated at the Premises. All such trash and waste shall be deposited in
dumpsters placed by Tenant adjacent to the Premises in locations approved by
Landlord.

(b) Tenant shall be responsible for the removal and disposal of any waste
produced or located in the Premises which is deemed by any governmental
authority having jurisdiction over the matter to be hazardous or infectious
waste or waste requiring special handling, such removal and disposal to be in
accordance with any and all applicable governmental rules, regulations, codes,
orders or requirements. Tenant agrees to separate and mark appropriately all
such waste to be removed and disposed of in dumpsters pursuant to Section 12(a)
above and hazardous, infectious or special waste to be removed and disposed of
by Tenant pursuant to this Section 12(b). Tenant hereby agrees to indemnify,
protect, defend and hold harmless Landlord from and against any loss, claims,
demands, damage or injury Landlord may suffer or sustain as a result of Tenant’s
failure to comply with the provisions of this Section 12(b).

13. Entering Premises. Landlord may enter the Premises at reasonable times:
(a) to make repairs, perform maintenance and provide other services described in
Section 19 below which Landlord is obligated to make to the Premises or the
Building pursuant to the terms of this Lease or to the other premises within the
Building pursuant to the leases of other tenants; (b) to inspect the Premises in
order to confirm that Tenant is complying with all of the terms and conditions
of this Lease and with the rules and regulations hereof; (c) show the Premises
to actual or prospective Holders of Security Documents, purchasers or tenants;
(d) to run pipes, conduits, ducts, wiring, cabling or any other mechanical,
electrical, plumbing or equipment through the Premises and elsewhere in the
Building; and (e) to exercise any other right or perform any other obligation
that Landlord has under this Lease. Notwithstanding anything to the contrary
contained in this Lease, Landlord may enter the Premises at any time: (i) in the
circumstance of an emergency; (ii) to take possession of the Premises following
the occurrence of an event of default; and (iii) to perform any term of this
Lease to be observed or performed by Tenant and which Tenant fails to timely
observe or perform. Landlord shall be allowed to take all material into and upon
the Premises that may be required to make any repairs, improvements and
additions, or any alterations, without in any way being deemed or held guilty of
trespass and

 

13



--------------------------------------------------------------------------------

without constituting a constructive eviction of Tenant. The Rent reserved herein
shall not abate while such repairs, alterations or additions are being made and
Tenant shall not be entitled to maintain a set-off or counterclaim for damages
against Landlord by reason of loss from interruption to the business of Tenant
because of the prosecution of any such work. Unless any work would unreasonably
interfere with Tenant’s use of the Premises if performed during business hours,
all such repairs, decorations, additions and improvements shall be done during
ordinary business hours, or, if any such work is at the request of Tenant to be
done during any other hours, the Tenant shall pay all overtime and other extra
costs.

14. Rules and Regulations. The rules and regulations in regard to the Building
and the Property, a copy of which is attached hereto as Exhibit D, and all
reasonable rules and regulations and modifications thereto which Landlord may
hereafter from time to time adopt after notice thereof to Tenant, for the
management of the Building and the Property, are hereby made a part of this
Lease. Tenant shall comply with, and shall cause its agents, employees and
permitted occupants of the Premises to comply with, such rules and regulations.
Nothing contained in this Lease shall be construed as imposing upon Landlord any
duty to enforce such rules or regulations against any other tenant or occupant
of the Building. Landlord shall not be liable to Tenant for the violation of
such rules or regulations by any other tenant or occupant or their respective
employees, agents, assignees, subtenants, licensees or invitees.

15. Utilities. Tenant will promptly pay, directly to the appropriate supplier,
the cost of all natural gas, heat, cooling, energy, light, power, sewer service,
telephone, water, refuse disposal and other utilities and services supplied to
the Premises, together with any related installation or connection charges or
deposits (collectively, “Utility Costs”) incurred during the Term. If any
services or utilities are jointly metered with other premises, Landlord will
make a reasonable determination of Tenant’s proportionate share of such Utility
Costs and Tenant will pay such share to Landlord. Landlord reserves the right to
participate in wholesale energy purchase programs and to provide energy to the
Premises through such programs so long as the cost to Tenant is competitive.

16. Signs. Tenant shall not paint or place any signs, placards, or other
advertisements of any character upon the outside walls, common areas or the roof
of the Building (except with the prior consent of Landlord, which consent may be
withheld by Landlord in its sole discretion). Notwithstanding the foregoing,
Tenant shall have the right, subject to Landlord’s consent, which consent shall
not be unreasonably withheld, and subject to the following terms of this
Section, to install, one (1) sign on the exterior of the Building above the main
entrance to the Premises. Such sign shall comply with all applicable laws, rules
and regulations. Any sign which Tenant is permitted to install outside the
Premises shall be installed by Tenant at its cost. Each such sign permitted to
be installed by Tenant shall be constructed and/or installed by Tenant at sole
cost: (1) in accordance with the terms of Section 21 below and such other
requirements as Landlord may impose; (2) in first class condition and in
accordance with all applicable laws, ordinances, rules and regulations of
governmental authorities having jurisdiction; (3) in accordance with plans for
the same approved by Landlord as to location, size, design and all other
aspects; and (4) only after obtaining all required permits, approvals and
consents from governmental authorities having jurisdiction. During the term,
Tenant shall, at sole expense, maintain and repair each such sign in first class
condition. Upon the expiration of the Term or earlier termination of this Lease,
Tenant shall, at its sole expense, remove each such sign and restore the
affected portion of

 

14



--------------------------------------------------------------------------------

the Building and/or Property to the condition that existed prior to the
installation of the same. Landlord shall, at its sole cost, place the name or
corporate logo of the original Tenant named in this Lease on the monument sign
serving the Building in addition to the names of other tenants of the Building
and the adjacent building who may be listed on such monument sign.

17. Assignment and Subletting.

(a) Tenant may not, without the prior consent of Landlord, which consent may be
withheld by Landlord in its sole discretion (except to the extent expressly
required otherwise by applicable law), (i) assign this Lease or any interest
hereunder, (ii) sublet the Premises or any part thereof, (iii) permit the use of
the Premises by any party other than Tenant, or (iv) mortgage, pledge,
hypothecate, encumber or otherwise transfer any interest of Tenant in this
Lease. In the event that Tenant is a corporation or entity other than an
individual, any direct or indirect transfer of a majority or controlling
interest in Tenant (whether by stock transfer, membership or partnership
interest transfer, merger, operation of law or otherwise) shall be considered an
assignment for purposes of this Section 17 and shall require Landlord’s prior
consent. Consent to one assignment or sublease shall not destroy or waive this
provision, and all later assignments and subleases shall likewise be made only
upon the prior consent of Landlord. Subtenants or assignees shall become liable
to Landlord for all obligations of Tenant hereunder, without relieving Tenant’s
liability hereunder and, in the event of any default by Tenant under this Lease,
Landlord may, at its option, but without any obligation to do so, elect to treat
such sublease or assignment as a direct lease with Landlord and collect rent
directly from the subtenant. Notwithstanding the foregoing, Landlord shall not
unreasonably withhold its consent to any proposed assignment of Tenant’s
interests under this Lease or a sublease of all or any portion of the Premises.
Landlord and Tenant hereby agree that it would be reasonable under this Lease or
under any applicable law for Landlord to withhold consent to any proposed
assignment of Tenant’s interests under this Lease or a sublease of all or any
portion of the Premises when one or more of the following apply, without
limitation as to other reasonable grounds for withholding consent: (i) the
proposed assignee or subtenant is either a governmental agency or
instrumentality thereof; or (ii) the proposed assignee or subtenant is not a
party of reasonable financial worth and/or financial stability in light of the
responsibilities involved under the Lease or the subject sublease on the date
consent is requested.

(b) Upon any request by Tenant for Landlord’s consent to an assignment or
sublease, Landlord may elect to terminate this Lease and recapture all of the
Premises (in the event of an assignment request) or the applicable portion of
the Premises (in the event of a subleasing request); provided, however, if
Landlord notifies Tenant that Landlord elects to exercise this recapture right,
Tenant may, within five (5) business days of its receipt of Landlord’s recapture
notice, notify Landlord that Tenant withdraws its request to sublease or assign,
in which case Tenant shall continue to lease all of the Premises, subject to the
terms of this Lease and Landlord’s recapture notice shall be null and void.

(c) If Tenant desires to assign or sublease, Tenant shall provide notice to
Landlord describing the proposed transaction in detail and providing all
documentation (including detailed financial information for the proposed
assignee or subtenant) reasonably

 

15



--------------------------------------------------------------------------------

necessary to permit Landlord to evaluate the proposed transaction. Landlord
shall notify Tenant within twenty (20) days of Landlord’s receipt of such notice
and documentation whether Landlord elects to exercise Landlord’s recapture right
and, if not, whether Landlord consents to the requested assignment or sublease.
If Landlord fails to respond within such twenty (20) day period, Landlord will
be deemed not to have elected to recapture and not to have consented to the
assignment or sublease. If Landlord does consent to any assignment or sublease
request and the assignee or subtenant pays to Tenant an amount in excess of the
Rent due under this Lease (after deducting Tenant’s reasonable, actual expenses
in obtaining such assignment or sublease, amortized in equal monthly
installments over the then remainder of the Term), Tenant shall pay 100% of such
excess to Landlord as and when the subject payments are received by Tenant.

(d) Notwithstanding anything to the contrary set forth in this Lease, in no
event shall Tenant (i) enter into any assignment, sublease or other arrangement
such that the amounts to be paid by the other party thereunder would be based,
in whole or in part, on the income or profits derived by the business activities
of such party; (ii) engage in an assignment, sublease or other arrangement with
any person in which Landlord owns an interest, directly or indirectly, by
applying constructive ownership rules set forth in Section 856(d)(5) of the
Internal Revenue Code of 1986, as amended and as may be further amended (the
“Code”); or (iii) engage in an assignment, sublease or other arrangement in any
other manner which could cause any portion of the amounts received by Landlord
pursuant to this Lease or any assignment, sublease or other arrangement to fail
to qualify as “rents from real property” within the meaning of Section 856(d)(5)
of the Code or which could cause any other income received by Landlord to fail
to qualify as income described in Section 856(c)(2) of the Code.

(e) Any assignment, sublease or other arrangement made without Landlord’s prior
consent shall, at Landlord’s option, be void and of no effect, and shall
constitute an event of default by Tenant under this Lease. Whether or not
Landlord shall grant consent to a assignment, sublease or other arrangement,
Tenant shall pay to Landlord upon demand, Landlord’s review and processing fees
and all costs incurred by Landlord in connection with the same. In the event
Landlord disapproves of an assignment, sublease or other arrangement or Landlord
exercises its right recapture the subject space, Tenant shall indemnify,
protect, defend (with counsel approved by Landlord) and hold harmless Landlord
from and against any and all claims, judgments, awards, amounts paid in
settlements, penalties, fines, damages, liabilities, losses, suits, proceedings
and costs (including, without limitation, attorneys’ fees) of any kind or
nature, known or unknown, contingent or otherwise, suffered or incurred, whether
before, during or after the Term, arising from or related to any claims made
against Landlord by the proposed transferee or by any brokers or other persons
claiming a commission or similar compensation in connection with the proposed
assignment, sublease or other arrangement. Any subletting or assignment
hereunder shall not release or discharge Tenant of or from any liability,
whether past, present or future, under this Lease, and Tenant shall remain fully
liable thereunder. Any subtenant or subtenants or assignee shall agree in a form
reasonably satisfactory to Landlord to comply with and be bound by all of the
terms, covenants, conditions, provisions and agreements of this Lease to the
extent of the space sublet or assigned, and Tenant shall deliver to Landlord
promptly after execution, an executed copy of each such sublease or assignment
and an agreement of compliance by each such subtenant or assignee. Tenant hereby
assigns to Landlord any rent due from each subtenant as security for the
performance of Tenant’s obligations under this Lease. Tenant authorizes each
subtenant to pay such rent directly to Landlord if it receives notice from
Landlord specifying that such rent shall be paid directly to Landlord.

 

16



--------------------------------------------------------------------------------

18. Mortgagee’s Rights.

(a) Tenant agrees that this Lease shall be subject and subordinate to (i) any
mortgage, deed of trust or other security interest now encumbering the Building
and/or the Property and to all advances which may be hereafter made, to the full
extent of all debts and charges secured thereby and to all renewals or
extensions of any part thereof, and to any mortgage, deed of trust or other
security interest which any owner of the Building and/or the Property may
hereafter, at any time, elect to place on the Building and/or the Property;
(ii) any assignment of Landlord’s interest in the leases and rents from the
Building and/or Property which includes the Lease which now exists or which any
owner of the Building and/or Property may hereafter, at any time, elect to place
on the Building and/or Property; and (iii) any Uniform Commercial Code Financing
Statement covering the personal property rights of Landlord or any owner of the
Building and/or Property which now exists or any owner of the Building and/or
Property may hereafter, at any time, elect to place on the foregoing personal
property (all of the foregoing instruments set forth in (i), (ii) and
(iii) above being hereafter collectively referred to as “Security Documents”).
Tenant agrees upon request of the holder of any Security Documents (“Holder”) to
hereafter execute any documents which the counsel for Landlord or Holder may
reasonably deem necessary to evidence the subordination of the Lease to the
Security Documents. Within ten (10) days after request therefor, if Tenant fails
to execute any such requested documents, Landlord or Holder is hereby empowered
to execute such documents in the name of Tenant evidencing such subordination,
as the act and deed of Tenant, and this authority is hereby declared to be
coupled with an interest and not revocable. If any actual or prospective Holder
requires that modifications to this Lease be obtained, and provided such
modifications (a) are reasonable, (b) do not adversely affect Tenant’s use of
the Premises as herein permitted, (c) do not increase the Rent to be paid Tenant
hereunder or Tenant’s obligations hereunder, then Landlord may submit to Tenant
an amendment to this Lease incorporating such required modifications, and Tenant
shall execute, acknowledge and deliver the same to Landlord within ten (10) days
after Tenant’s receipt thereof. Concurrently with its execution and delivery of
this Lease, Tenant shall execute and deliver to Landlord the Non-Disturbance,
Attornment, Estoppel and Subordination Agreement attached to this Lease as
Exhibit E and made a part hereof.

(b) In the event of a foreclosure pursuant to any Security Document, Tenant
shall, at the election of the Landlord, thereafter remain bound pursuant to the
terms of this Lease as if a new and identical Lease between the purchaser at
such foreclosure (“Purchaser”), as landlord, and Tenant, as tenant, had been
entered into for the remainder of the Term hereof and Tenant shall attorn to the
Purchaser upon such foreclosure sale and shall recognize such Purchaser as the
Landlord under the Lease. Such attornment shall be effective and self-operative
without the execution of any further instrument on the part of any of the
parties hereto. Tenant agrees, however, to execute and deliver at any time and
from time to time, upon the request of Landlord or of Holder, any instrument or
certificate that may be necessary or appropriate in any such foreclosure
proceeding or otherwise to evidence such attornment.

(c) If the Holder of any Security Document or the Purchaser upon the foreclosure
of any of the Security Documents shall succeed to the interest of Landlord under
the

 

17



--------------------------------------------------------------------------------

Lease, such Holder or Purchaser shall have the same remedies, by entry, action
or otherwise for the non-performance of any agreement contained in the Lease,
for the recovery of Rent or for any other default or event of default hereunder
that Landlord had or would have had if any such Holder or Purchaser had not
succeeded to the interest of Landlord. Any such Holder or Purchaser which
succeeds to the interest of Landlord hereunder, shall not be (a) liable for any
act or omission of any prior Landlord (including Landlord) unless such act or
omission is of a continuing nature; or (b) subject to any offsets or defenses
which Tenant might have against any prior Landlord (including Landlord); or
(c) bound by any Rent which Tenant might have paid for more than the current
month to any prior Landlord (including Landlord); or (d) bound by any amendment
or modification of the Lease made without its consent.

(d) Notwithstanding anything to the contrary set forth in this Section 18, the
Holder of any Security Documents shall have the right, at any time, to elect to
make this Lease superior and prior to its Security Document. No documentation,
other than notice to Tenant, shall be required to evidence that the Lease has
been made superior and prior to such Security Documents, but Tenant hereby
agrees to execute any documents reasonably requested by Landlord or Holder to
acknowledge that the Lease has been made superior and prior to the Security
Documents.

19. Repairs By Landlord. Tenant, by taking possession of the Premises, shall
accept and shall be held to have accepted the Premises as suitable for the use
intended by this Lease. In no event shall Tenant be entitled to compensation or
any other damages or any other remedy against Landlord in the event the Premises
are not deemed suitable for Tenant’s use. Landlord shall not be required to make
any repairs or improvements to the Premises, except as set forth in this Lease.
Except for damage caused by casualty and condemnation (which shall be governed
by Section 23 and 24 below), and subject to normal wear and tear, Landlord shall
maintain in good repair the exterior walls, roof, common areas, foundation,
structural portions and the Building’s mechanical, electrical and plumbing
systems, provided such repairs are not necessitated or occasioned by Tenant,
Tenant’s invitees or anyone in the employ or control of Tenant.

20. Repairs By Tenant. Except as described in Section 19 above, Tenant shall, at
its own cost and expense, maintain the Premises in good repair and in a neat and
clean, first-class condition, including making all necessary repairs and
replacements. Tenant shall also be responsible, at its sole cost and expense,
for maintenance and repair of all improvements, fixtures, systems and equipment
installed outside the Premises for the exclusive use or benefit of Tenant or the
Premises (including, without limitation, any supplemental HVAC, electrical,
life-safety, fire protection or other systems or equipment installed by or on
behalf of Tenant), and Landlord shall have no obligation to maintain or repair
any of the same under any circumstances. Landlord may, but Tenant shall further,
at its own cost and expense, repair or restore any damage or injury to all or
any part of the Premises or Building or Property caused by Tenant or Tenant’s
agents, employees, invitees, licensees, visitors or contractors, including but
not limited to any repairs or replacements necessitated by (i) the construction
or installation of improvements to the Premises by or on behalf of Tenant, and
(ii) the moving of any property into or out of the Premises. If Tenant fails to
make such repairs or replacements promptly, Landlord may, at its option, upon
prior reasonable notice to Tenant (except in an emergency) make the required
repairs and replacements and the costs of such repair or replacements shall be
charged to Tenant

 

18



--------------------------------------------------------------------------------

as Additional Rent and shall become due and payable by Tenant with the monthly
installment of Base Rent next due hereunder. Tenant shall, at its own cost and
expense, enter into a regularly scheduled preventive maintenance/service
contract with a maintenance contractor for servicing all hot water, heating and
air conditioning systems and equipment serving the Premises. The maintenance
contractor and the contract must be approved in writing by Landlord in advance.
The service contract shall include all services recommended by the equipment
manufacturer within the operation/maintenance manual and shall become effective
(and a copy thereof delivered to Landlord) within thirty (30) days following the
date Tenant takes possession of the Premises.

21. Alterations and Improvements. Except for minor, decorative alterations,
mobile partitions, racking and shelving which do not affect the Building
structure or systems, are not visible from outside the Premises and do not cost
in excess of $50,000.00 in the aggregate, Tenant shall not make or allow to be
made any alterations, physical additions (including cables) or improvements in
or to the Premises without first obtaining in writing Landlord’s consent for
such alterations or additions, which consent may be granted or withheld in
Landlord’s sole discretion if the alterations will affect the Building structure
or systems or will be visible from outside the Premises, but which consent shall
not be unreasonably withheld if the alterations will not affect the Building
structure or systems and will not be visible from outside the Premises. Upon
Landlord’s request, Tenant shall deliver to Landlord plans and specifications
for any proposed alterations, additions or improvements and shall reimburse
Landlord for Landlord’s reasonable cost to review such plans upon demand. Any
alterations, physical additions or improvements shall at once become the
property of Landlord; provided, however, that Landlord, at its option, may
require Tenant to remove any alterations, additions or improvements in order to
restore the Premises to the condition existing prior to the installation of the
same. In all circumstances Tenant shall remove, by the date Landlord is entitled
to possession of the Premises, all cable installed in the Premises by or on
behalf of Tenant. All costs of any such alterations, additions or improvements
shall be borne by Tenant. All alterations, additions or improvements shall be
made (i) in a good, workmanlike, first-class and prompt manner; (ii) using only
new materials approved by Landlord; (iii) by an experienced, reputable
contractors and subcontractors approved by Landlord; (iv) in accordance with
plans and specifications prepared by an architect and engineer acceptable to
Landlord, which plans and specifications are approved by Landlord; (v) in
accordance with all applicable laws; (vi) in a manner that does not disturb the
business operations of any other occupant of the Building; (vii) after Tenant
has obtained public liability, worker’s compensation, Builder’s All-Risk,
Completed Operations Coverage, and such other insurance policies required by
Landlord, all in forms, amounts and issued by companies approved by Landlord,
which policies shall cover every person who will perform work with respect to
the alterations, additions or improvements; and (viii) after Tenant has obtained
and delivered to Landlord unconditional waivers, in form satisfactory to
Landlord, of mechanics’ and materialmen’s liens against the Premises, the
Building and the Property from all proposed contractors, subcontractors,
laborers and material suppliers for the alterations, additions or improvements.
If Tenant fails to comply with the terms of this Section in connection with
alterations, additions or improvements, Landlord may cause the cessation of
construction or installation of the same until such time as Tenant complies with
the terms of this Section. Further, in the event the subject matter of
non-compliance may affect any structural component of the Building, any Building
system or the exterior appearance of the Premises or the Building, then Landlord
may take such action as Landlord may elect to address the subject matter without

 

19



--------------------------------------------------------------------------------

incurring any liability on Landlord’s part, and Tenant shall pay to Landlord
upon demand all costs incurred by Landlord in connection therewith. If any
alterations, additions or improvements are made without Landlord’s prior
consent, Landlord shall have the right to remove and correct the same and
restore the Premises and the Building to their condition immediately prior
thereto or to require Tenant to do the same, and Tenant shall pay to Landlord
upon demand all costs incurred by Landlord in connection therewith. Upon
completion of any alterations, additions or improvements, Tenant shall, at its
expense, deliver to Landlord: (1) two sets of mylar reproducible “as-built”
drawings and a CAD disk for the same; (2) certifications executed by Tenant’s
architects, engineers and contractors for the same which certifications shall
certify that the “record-set” of as-built drawings for such alterations,
additions or improvements are true and correct; (3) copies of all permits, other
approvals of governmental authorities, warranties, guaranties and operating
manuals relating to the alterations, additions or improvements; and (4) full and
final waivers of all liens for labor, services or materials for the alterations,
additions or improvements, in form reasonably satisfactory to Landlord. Tenant
does hereby agree to indemnify, protect, defend and hold harmless Landlord from
and against all claims for damages or death of persons or damage or destruction
of property arising out of the performance of any such alterations, additions or
improvements made by or on behalf of Tenant. Under no circumstances shall
Landlord be required to pay, during the Term of this Lease and any extensions or
renewals hereof, any ad valorem or property tax on such alterations, additions
or improvements, Tenant hereby covenanting to pay all such taxes when they
become due. In the event any alterations, additions, improvements or repairs are
to be performed by contractors or workmen other than Landlord’s contractors or
workmen, any such contractors or workmen must first be approved, by Landlord
(which approval shall not be unreasonably withheld).

22. Liens. Tenant shall have no authority, express or implied, to create or
place any lien or encumbrance of any kind or nature whatsoever upon, or in any
manner to bind, the interest of Landlord or Tenant in the Premises, the Building
or the Property, or to charge the Rent payable hereunder for any claim in favor
of any person dealing with Tenant, including those who may furnish materials or
perform labor for any construction repairs. Tenant shall pay or cause to be paid
all sums due and payable by it on account of any labor performed or materials
furnished in connection with any work performed by Tenant. Tenant shall
discharge of record by payment, bonding or otherwise any lien filed against the
Premises, the Building or the Property on account of any labor performed or
materials furnished in connection with any work performed by or on behalf of
Tenant immediately upon the filing of any claim of lien. Tenant shall indemnify,
protect, defend and hold harmless Landlord from and against any and all
liability, loss, cost or expense based on or arising out of asserted claims or
liens against the leasehold estate or against the right, title and interest of
Landlord in the Premises, the Building or the Property or this Lease arising
from the act or agreement of Tenant. Tenant agrees to give Landlord immediate
notice of the placing of any lien or encumbrance against the Premises, the
Building or the Property on account of any labor performed or materials
furnished in connection with any work performed by or on behalf of Tenant or any
petition filed to establish the same. Landlord shall have the right, at
Landlord’s option, of paying and discharging and dismissing the same or any
portion thereof without inquiry as to the validity thereof, and any amounts so
paid, including expenses and applicable late charge, shall be Additional Rent
immediately due and payable by Tenant upon rendition of a bill therefor.

 

20



--------------------------------------------------------------------------------

23. Destruction or Damage.

(a) If the Building or the Premises are totally destroyed by storm, fire,
earthquake, or other casualty, or damaged to the extent that, in Landlord’s
reasonable opinion, the damage cannot be restored within one hundred eighty
(180) days of the date Landlord provides Tenant notice of Landlord’s reasonable
estimate of the time necessary to restore the damage, or the cost to repair the
subject damage exceeds twenty-five percent (25%) of the replacement value of the
Building, or if the damage is not covered by standard “all risks” property
insurance, or if the Landlord’s lender requires that the insurance proceeds be
applied to its loan, then Landlord shall have the right to terminate this Lease
effective as of the date of such destruction or damage by notice delivered to
Tenant on or before thirty (30) days following Landlord’s notice described above
and Rent shall be accounted for as between Landlord and Tenant as of that date.

(b) If the Premises are damaged by any such casualty or casualties but Landlord
is not entitled to or does not terminate this Lease as provided in Section 23(a)
above, this Lease shall remain in full force and effect, Landlord shall notify
Tenant in writing no later than sixty (60) days after the date of such damage
that such damage will be restored (and will include Landlord’s good faith
estimate of the date the restoration will be complete), in which case Rent shall
abate as to any portion of the Premises which is not usable for the period of
such untenantability, and Landlord shall promptly commence to diligently restore
the Premises to substantially the same condition as before such damage occurred
as soon as practicable.

(c) If such substantial damage occurs within the last twelve (12) months of the
Term, either party shall have the right, upon delivery of notice to the other
party within thirty (30) days following such damage, to cancel and terminate
this Lease as of the date of such damage, provided, however, that Tenant may not
elect to terminate this Lease if such damage was caused by the intentional act
of Tenant, its agents, servants, employees or invitees.

(d) Tenant agrees that Landlord’s obligation to restore, and the abatement of
Rent provided herein, or Tenant’s right to terminate as above set forth in this
Section 23, shall be Tenant’s sole recourse in the event of such damage, and
waives any other rights Tenant may have under any applicable Law to terminate
the Lease by reason of damage to the Premises, the Building or Property.
Notwithstanding anything to the contrary set forth in this Lease, Landlord shall
have no obligation to repair damage to any alterations, improvements, or
additions performed by Tenant.

(e) The provisions of this Lease, including this Section 23, constitute an
express agreement between Landlord and Tenant with respect to any and all damage
to, or destruction of, all or any part of the Premises, the Building or the
Property, and any law with respect to any rights or obligations concerning
damage or destruction, now or hereafter in effect, shall have no application to
this Lease or any damage or destruction to all or any part of the Premises, the
Building or the Property.

24. Eminent Domain. If the whole of the Premises, the Building or the Property,
or such portion thereof as will make the Building or Premises unusable in the
reasonable judgment of Landlord for their intended purposes, is condemned or
taken by any legally constituted

 

21



--------------------------------------------------------------------------------

authority for any public use or purpose or if Landlord shall grant a deed or
other instrument in lieu of such taking by power of eminent domain or
condemnation, then this Lease shall terminate and the Term hereby granted shall
cease from that time when possession thereof is taken by the condemning
authorities, and Rent shall be accounted for as between Landlord and Tenant as
of such date. If a portion of the Building or Premises is so taken, but not such
amount as will make the Premises unusable in the reasonable judgment of Landlord
for the purposes herein leased, or if this Lease has not terminated, this Lease
shall continue in full force and effect and the Rent shall be reduced pro rata
in proportion to the amount of the Premises so taken. Tenant shall have no right
or claim to any part of any award made to or received by Landlord for such
condemnation or taking, and all awards for such condemnation or taking shall be
made solely to Landlord; provided, however, that Tenant shall have the right to
pursue any separate award for loss of its equipment and trade fixtures and for
moving expenses so long as such action does not reduce the award to which
Landlord is entitled.

25. Damage or Theft of Personal Property. All personal property brought into the
Premises, the Building or the Property shall be at the risk of the Tenant only
and Landlord shall not be liable for theft thereof or any damage thereto
occasioned by any acts of co-tenants, or other occupants of the Building, or any
other person.

26. Insurance; Waivers.

(a) Tenant covenants and agrees that from and after the date of delivery of the
Premises from Landlord to Tenant, Tenant will carry and maintain, at its sole
cost and expense, the following types of insurance, in the amounts specified and
in the form hereinafter provided for:

(i) Commercial General Liability (“CGL”) Insurance written on an occurrence
basis, covering the Premises and all operations of the Tenant in or about the
Premises, the Building and the Property, against claims for bodily injury,
property damage and product liability and to include contractual liability
coverage insuring Tenant’s indemnification obligations under this Lease, to be
in combined single limits of not less than $1,000,000 each occurrence for bodily
injury and property damage, $1,000,000 for products/completed operations
aggregate, $1,000,000 for personal injury, and to have general aggregate limits
of not less than $2,000,000 (per location) and Umbrella Liability Insurance in
an amount not less than $5,000,000 for each policy year. The general aggregate
limits under the Commercial General Liability insurance policy or policies shall
apply separately to the Premises and to Tenant’s use thereof (and not to any
other location or use of Tenant) and such policy shall contain an endorsement to
that effect. The certificate of insurance evidencing the CGL form of policy
shall specify all endorsements required herein and shall specify on the face
thereof that the limits of such policy apply separately to the Premises.

(ii) Insurance covering all of the items included in Tenant’s leasehold
improvements, heating, ventilating and air conditioning equipment serving the
Premises, trade fixtures, merchandise and personal property from time to time
in, on or upon the Premises, and alterations, additions or changes made by
Tenant, in an amount not less than one hundred percent (100%) of their full
replacement value from time to time during the Term, providing protection
against perils included within the standard form of “all-risks” fire and
casualty insurance policy.

 

22



--------------------------------------------------------------------------------

Any policy proceeds from such insurance shall be held in trust by Tenant’s
insurance company for the repair, construction and restoration or replacement of
the property damaged or destroyed unless this Lease shall cease and terminate
under the provisions of Section 23 of this Lease, in which event the same shall
be promptly delivered to and retained by Landlord.

(iii) Workers’ Compensation and Employer’s Liability insurance affording
statutory coverage and containing statutory limits with the Employer’s Liability
portion thereof to have minimum limits of $500,000.00.

(iv) [Intentionally Omitted].

(v) Such other types of insurance coverage in such amounts as may hereafter be
reasonably required by Landlord.

(b) The minimum coverages specified in Section 26(a) above shall be increased
upon Landlord’s direction from time to time if Landlord reasonably determines
that landlords of comparable buildings in the vicinity of the Building are
generally requiring tenants leasing space comparable in size to the Premises and
in such comparable buildings to maintain higher levels of coverage. All policies
of the insurance provided for in Section 26(a) above shall be issued in form
acceptable to Landlord by insurance companies with a rating and financial size
of not less than A-VIII in the most current available “Best’s Insurance
Reports”, and licensed to do business in the state in which the Building is
located. Each and every such policy shall:

(i) name Landlord as an additional insured (as well as any mortgagee of Landlord
and any other party reasonably designated by Landlord), except with respect to
the insurance described in Section 26(a)(iii) above;

(ii) be delivered to each of Landlord and any such other parties in interest
within thirty (30) days after delivery of possession of the Premises to Tenant
and thereafter at least thirty (30) days prior to the inception (or renewal) of
each new policy, and as often as any such policy shall expire or terminate.
Renewal or additional policies shall be procured and maintained by Tenant in
like manner and to like extent. A certificate thereof shall be delivered to
Landlord at or prior to the execution of the Lease;

(iii) contain a provision that the insurer will give to Landlord and such other
parties in interest at least thirty (30) days notice in writing (and ten days in
the case of non-payment) in advance of any material change, cancellation,
termination or lapse, or the effective date of any reduction in the amounts of
insurance;

(iv) be written as a primary policy which does not contribute to and is not in
excess of coverage which Landlord may carry; and

(v) contain a cross-liability endorsement or severability of interest clause
acceptable to Landlord;

(vi) provide that an act or omission of one of the insureds or additional
insureds thereunder which would void or otherwise reduce coverage, shall not
void or reduce coverage as to the other insureds or additional insureds;

 

23



--------------------------------------------------------------------------------

(vii) provide that the insurer thereunder waives any right of recovery by way of
subrogation against Landlord and the other additional insureds in connection
with any loss or damage covered by such insurance policy, Tenant hereby waiving
its right of action and recovery against and releasing Landlord and the other
additional insureds from and against any and all liabilities, damages, losses,
claims and expenses for which they may be liable to the extent Tenant is covered
by insurance carried or required to be carried by Tenant under this Lease;

(viii) not contain any deductible provision except as approved by Landlord,
which approval shall not be unreasonably withheld;

(ix) initially be for a term of one (1) year and shall contain an endorsement
prohibiting cancellation, modification or reduction of coverage without first
giving Landlord and each Mortgagee at least thirty (30) days prior notice of
such proposed action; and

(x) be in form and content acceptable to Landlord.

Promptly following its receipt of the same, Tenant shall deliver certificates of
all such insurance coverages and receipts evidencing payment therefor (and, upon
request, copies of all required insurance policies, including endorsements and
declarations) to Landlord. If Tenant fails to obtain or maintain any insurance
coverage required to be carried by Tenant pursuant to this Lease or Tenant fails
to pay premiums for the same when due, Landlord may obtain such insurance
coverage or pay such premiums and Tenant shall pay to Landlord upon demand all
costs incurred and amounts paid by Landlord in connection therewith. Tenant
shall not carry separate insurance concurrent in form or contributing in the
event of loss with any insurance required to be carried by Tenant pursuant to
this Lease. Tenant shall not violate or permit to be violated any of the
conditions or provisions of any of the insurance policies required to be carried
by Tenant pursuant to this Lease, and Tenant shall perform and satisfy the
requirements of the insurance companies issuing all such policies.

(c) Any insurance provided for in Section 26(a) may be maintained by means of a
policy or policies of blanket insurance, covering additional items or locations
or insureds, provided, however, that:

(d) Landlord and any other parties in interest from time to time reasonably
designated by Landlord to Tenant shall be named as an additional insured
thereunder as its interest may appear;

(i) the coverage afforded Landlord and any such other parties in interest will
not be reduced or diminished by reason of the use of such blanket policy of
insurance; and

(ii) the requirements set forth in this Section 26 are otherwise satisfied.

(iii) During the Term hereof, Landlord shall in a manner comparable to other
comparable industrial buildings in the market where the Building is located keep
in effect commercial property insurance on the Building.

 

24



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary set forth hereinabove, Landlord and
Tenant do hereby waive any and all claims against one another for damage to or
destruction of real or personal property to the extent such damage or
destruction can be covered by “all risks” property insurance of the type
described in Section 26(a)(ii) and Section 26(d)(i) above. These waivers shall
apply if the damage would have been covered by a customary “all risks” insurance
policy, even if the party fails to obtain such coverage. The intent of this
provision is that each party shall look solely to its insurance with respect to
property damage or destruction which can be covered by “all risks” insurance of
the type described in Section 26(a)(ii) and Section 26(d)(i). Each such policy
shall include a waiver of all rights of subrogation by the insurance carrier
against the other party, its agents and employees with respect to property
damage covered by the applicable “all risks” fire and casualty insurance policy.

27. Liability of Tenant. Tenant shall indemnify, protect, defend (with counsel
approved by Landlord) and hold harmless Landlord and Landlord’s agents and
employees from and against any and all claims, judgments, awards, amounts paid
in settlements, penalties, fines, damages, liabilities, losses, suits,
proceedings and costs (including, without limitation, attorneys’ fees) of any
kind or nature, known or unknown, contingent or otherwise, suffered or incurred,
whether before, during or after the Term of this Lease, arising from or related
to: (i) any default by Tenant in the observance or performance of any of the
terms, covenants or conditions of this Lease on Tenant’s part to be observed or
performed; (ii) the use or occupancy of the Premises; (iii) the condition of the
Premises or any occurrence or happening on the Premises from any cause
whatsoever, except to the extent resulting from the gross negligence or willful
misconduct of Landlord or any Landlord Party; or (iv) any acts or omissions of
Tenant or any other Tenant Party in, on or about the Premises, the Building or
the Property, either prior to, during or after the expiration of the Term of
this Lease or earlier termination of this Lease. Notwithstanding the foregoing
or any other provision of this Lease to the contrary, Landlord may engage its
own attorneys and other professionals to defend or assist it in connection with
any matter with respect to which Tenant is required to indemnify it, protect it,
defend it, or hold it harmless under this Lease, and, at the option of Landlord,
its attorneys shall control the resolution of the subject matter. Tenant shall
pay to Landlord and its agents and employees upon demand all costs incurred by
them in connection with the subject matter, including, without limitation,
professional fees such as appraisers’, accountants’ and attorneys’ fees. The
indemnities contained herein do not override the waivers contained in
Section 26(e) above.

28. Acceptance and Waiver. Landlord shall not be liable to Tenant, its agents,
employees, guests or invitees (and, if Tenant is a corporation, its officers,
agents, employees, guests or invitees) for any damage caused to any of them due
to the Building or the Property or any part or appurtenances thereof being
improperly constructed or being or becoming out of repair, or arising from the
leaking of gas, water, sewer or steam pipes, or from electricity, but Tenant, by
taking possession of the Premises, shall be held to have accepted the Premises
as suitable for the purposes for which the same are leased, and shall be held to
have accepted the Building and the Property and every appurtenances thereof, and
Tenant by said act waives any and all defects therein; provided, however, that
this Section shall not preclude Tenant from seeking recovery from any third
party responsible for such damage or injury. Furthermore, notwithstanding
anything to the contrary set forth in this Lease, Landlord shall not be liable
under any circumstances for a loss of, or injury to, property or for injury to,
or interference with, Tenant’s business, including, without limitation, loss of
profits, or consequential or punitive damages, however occurring.

 

25



--------------------------------------------------------------------------------

29. Tenant’s Estoppel. Tenant shall, from time to time, upon not less than ten
(10) days prior request by Landlord, execute, acknowledge and deliver to
Landlord a statement certifying (i) that this Lease is unmodified and in full
force and effect (or, if there have been modifications, (ii) that the same is in
full force and effect as modified and stating the modifications), (iii) the
dates to which the Rent has been paid, (iv) that Tenant is not in default
hereunder and whether Tenant has any offsets or defenses against Landlord under
this Lease, (v) whether or not to the best of Tenant’s knowledge Landlord is in
default hereunder (and if so, specifying the nature of the default), and
(vi) such other matters as Landlord may request. Such statement delivered
pursuant to this Section may be relied upon by a prospective purchaser of
Landlord’s interest or by an actual or prospective mortgagee of Landlord’s
interest or an actual or prospective assignee of any security deed upon
Landlord’s interest in the Premises.

30. Notices. Any notice which is required or permitted to be given by either
party under this Lease shall be in writing and must be given only by certified
mail, return receipt requested, by hand delivery, or by nationally recognized
overnight courier service at the addresses set forth in the Basic Lease
Provisions. Any such notice sent by personal delivery in accordance with the
foregoing shall be delivered during normal business hours and shall be deemed
received when delivered or, if delivery is rejected, when delivery was
attempted. Any such notice sent by overnight courier service in accordance with
the foregoing shall be deemed received on the first business day following the
date sent. Any such notice sent by certified mail in accordance with the
foregoing shall be deemed received on the third (3rd) business day following the
date mailed. Any such notice shall be deemed given on the earlier of two
business days after the date sent in accordance with one of the permitted
methods described above or the date of actual receipt thereof. Either party may
change its notice address by notice to the other party in accordance with the
terms of this Section 30. The initial notice addresses for each party are set
forth in the Basic Lease Provisions.

31. Abandonment of Premises. Tenant agrees not to abandon or vacate the Premises
during the Term of this Lease. If Tenant does abandon or vacate the Premises for
more than ninety (90) days, Landlord may terminate this Lease, by notice to
Tenant at any time prior to Tenant reoccupying the Premises, but such
termination shall not entitle Landlord to pursue any other remedies unless an
uncured event of default then exists, in which case Landlord may pursue any and
all remedies provided by this Lease, at law or in equity.

32. Default. The following shall constitute events of default under this Lease:

(a) if Tenant shall default in the payment of Rent herein reserved when due and
fails to cure such default within five (5) days after notice of such default is
given to Tenant by Landlord;

(b) if Tenant shall fail to perform any of the terms, conditions or provisions
of this Lease (other than the provisions requiring the payment of Rent), and
fails to cure such non-monetary default ten (10) days after notice of such
default is given to Tenant by Landlord, provided however that if such
non-monetary default is of such a nature that it cannot through the

 

26



--------------------------------------------------------------------------------

exercise of diligent and reasonable efforts be cured within ten (10) days, then
Tenant shall not be in default in such instance if Tenant promptly commences and
diligently pursues the cure of such non-monetary default to completion as soon
as possible and in all events within ninety (90) days after such initial notice;

(c) if (i) Tenant, (ii) any general partner or managing member of Tenant or any
person owning a controlling interest in Tenant, or (iii) any guarantor of any
obligations of Tenant under this Lease: (1) applies for, consents to, acquiesces
to, or is subject to the appointment of a receiver, trustee, custodian,
liquidator or other similar official for itself or for all or a substantial part
of its assets; (2) is subject to a bankruptcy, insolvency, reorganization,
liquidation, dissolution or similar proceeding or admits in writing its
inability to pay its debts as they come due; (3) makes an assignment for the
benefit of creditors; (4) files a petition or an answer seeking, consenting to,
or acquiescing in a reorganization or an arrangement with creditors, or seeks to
take advantage of any bankruptcy law, insolvency law or other law for the relief
of debtors; (5) performs any other act of bankruptcy; or (6) files an answer
admitting the material allegations of a petition filed against it in any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar
proceeding;

(d) any execution, levy or attachment shall occur upon, or with respect to
(i) Tenant’s interest in the Premises and/or this Lease, or (ii) any property of
Tenant, any general partner of Tenant, any managing member of Tenant, any person
owning a controlling interest in Tenant, or any guarantor of any obligations of
Tenant under this Lease;

(e) Tenant’s violation of any term, covenant or condition of Section 11 above or
Section 17 above;

(f) Tenant fails to carry all insurance required to be obtained by Tenant
pursuant to Section 26 above;

(g) the occurrence of any event or condition expressly designated elsewhere in
this Lease as an “event of default”;

(h) if Tenant is an individual, in the event of the death of the individual and
the failure of the executor, administrator or personal representative of the
estate of the deceased individual to have assigned the Lease within three
(3) months after such death to an assignee approved by Landlord; or

(i) any guarantor of any obligations of Tenant under this Lease fails to observe
or perform any term or provision to be observed or performed by such guarantor
under the guaranty executed by it in favor of Landlord.

In any of such events, Landlord, at its sole option, may exercise any or all of
the remedies set forth in Section 33 below.

33. Landlord’s Remedies. Upon the occurrence of an event of default, Landlord
shall have, in addition to any other remedies available to Landlord under this
Lease and/or at law and/or in equity, the right to pursue, without notice or
demand, any one or more of the rights or remedies set forth below in this
Section, each and all of which shall be cumulative and

 

27



--------------------------------------------------------------------------------

nonexclusive. Any costs incurred by Landlord (including, without limitation,
reasonable attorneys’ fees and court costs) in enforcing any of its rights or
remedies under this Lease shall be deemed to be Additional Rent and shall be
paid by Tenant to Landlord upon demand.

(a) terminate this Lease by giving Tenant notice of termination, in which event
this Lease shall terminate on the date specified in such notice and all rights
of Tenant under this Lease shall expire and terminate as of such date, Tenant
shall remain liable for all obligations under this Lease up to the date of such
termination and Tenant shall surrender the Premises to Landlord on the date
specified in such notice; and if Tenant fails to so surrender, Landlord shall
have the right, without notice, to enter upon and take possession of the
Premises and to expel and remove Tenant and its effects without being liable for
prosecution or any claim of damages therefor. The provision of this Section
shall operate as a notice to quit, and Tenant hereby waives any other notice to
quit or notice of Landlord’s intention to terminate this Lease or Tenant’s right
to possession of the Premises;

(b) terminate this Lease as provided in the immediately preceding subsection and
recover from Tenant all damages Landlord may incur by reason of Tenant’s
default, including without limitation, the then present value (discounted at a
rate equal to the then issued United States Treasury Bill having a maturity (at
the time of Landlord’s demand) approximately equal to the remaining Term of this
Lease had such default not occurred) of (i) the Rent which would have been
payable hereunder by Tenant for the period beginning with the day following the
date of such termination and ending with the last day of the scheduled Term,
minus (ii) the aggregate reasonable rental value of the Premises for the same
period (as determined by a real estate broker selected by Landlord who is
licensed in the state where the Building is located, taking into account all
relevant factors including, without limitation, the length of the remaining
Term, the then current market conditions in the general area, the likelihood of
reletting for a period equal to the remainder of the Term, net effective rates
then being obtained by landlords for similar type space in similar buildings in
the general area, vacancy levels in the general area, current levels of new
construction in the general area and how that would affect vacancy and rental
rates during the period equal to the remainder of the Term and inflation), plus
(iii) the costs of recovering the Premises, and all other expenses incurred by
Landlord due to Tenant’s default, including, without limitation, reasonable
attorneys’ fees, plus (iv) the unpaid Rent earned as of the date of termination,
plus interest at the Interest Rate, all of which sum shall be immediately due
and payable by Tenant to Landlord;

(c) without terminating this Lease, and without notice to Tenant, Landlord may
enter into and take possession of the Premises and re-let the Premises, or any
portion thereof, as agent of Tenant, upon any terms and conditions as Landlord
may deem necessary or desirable (Landlord shall have no obligation to attempt to
re-let the Premises or any part thereof except to the extent required by
applicable law). Upon any such re-letting, all rentals received by Landlord from
such re-letting shall be applied first to the costs incurred by Landlord in
accomplishing any such re-letting, and thereafter shall be applied to the Rent
owed by Tenant to Landlord during the remainder of the Term of this Lease and
Tenant shall pay any deficiency between the remaining Rent due hereunder and the
amount received by such re-letting as and when due hereunder, Separate suits may
be brought from time to time to collect any such damages for any month(s), and
any such separate suit shall not in any manner prejudice the right of Landlord
to collect any damages for any subsequent month(s), or Landlord may defer

 

28



--------------------------------------------------------------------------------

initiating any such suit until after the expiration of the scheduled Term (in
which event such deferral shall not be construed as a waiver of Landlord’s
rights set forth herein and Landlord’s cause of action shall be deemed not to
have accrued until the expiration of the scheduled Term), it being further
understood that any net rent shall operate only as an offsetting credit against
the amount of Base Rent and monthly Additional Rent as the same thereafter
becomes due and payable hereunder, but the use of such offsetting credit to
reduce the amount of Base Rent and monthly Additional Rent due shall not be
deemed to give Tenant any right, title or interest in or to the same and any
such net rent shall belong to Landlord solely, and in no event shall Tenant be
entitled to a credit on its indebtedness to Landlord in excess of the aggregate
sum of Base Rent and monthly Additional Rent payable for the portion of the Term
corresponding to the term of the subject reletting; and/or

(d) collect Rent from Tenant as it becomes due.

Tenant, on its own behalf and on behalf of all persons claiming through or under
Tenant, including all creditors, does hereby specifically waive and surrender
any and all rights and privileges Tenant and all such persons might otherwise
have under any present or future law: (i) to the service of any notice to quit
or of Landlord’s intention to re-enter or to institute legal proceedings, which
notice may otherwise be required to be given; (ii) to redeem, re-enter or
repossess the Premises; (iii) to restore the operation of this Lease, with
respect to any dispossession of Tenant by judgment or warrant of any court or
judge, or any re-entry by Landlord, or any expiration of the Term or earlier
termination of this Lease, whether such dispossession, re-entry, expiration or
termination shall be by operation of Law or pursuant to the provisions of this
Lease; or (iv) which exempts property from liability for debt or for distress
for rent. The words “dispossession”, “re-enter”, “re-entry”, “re-entered”,
“repossess” and “redeem” as used in this Lease shall not be deemed to be
restricted to their technical legal meanings.

34. Landlord’s Right to Cure Defaults. All terms of this Lease to be performed
or observed by Tenant shall be performed by Tenant at Tenant’s sole cost and
without any reduction, offset or deduction of Rent. If Tenant shall fail to
timely perform or observe any of the terms of this Lease to be observed or
performed by Tenant, Landlord may, but shall not be obligated to, without notice
to or demand upon Tenant, make the subject payment or perform or otherwise cause
compliance with the subject term. Landlord’s taking such action should not be
considered a cure of the subject failure by Tenant. Landlord may take such
action without releasing Tenant from any obligations hereunder and without
waiving or releasing any right or remedy of Landlord under this Lease, at Law or
in equity with respect to the subject failure by Tenant. Tenant shall pay to
Landlord, upon demand: (i) all costs incurred by Landlord in connection with the
remedying by Landlord of defaults by Tenant under this Lease and all other
amounts paid and obligations incurred by Landlord in connection with any default
by Tenant under this Lease, and/or in collecting or attempting to collect the
Rent and/or in enforcing or attempting to enforce any rights of Landlord under
this Lease, including, without limitation, attorneys’ fees, together with an
Administrative Fee (as defined below); and (ii) sums equal to all losses,
liabilities and damages referred to in Section 27 relative to the subject
default. All amounts payable by Tenant to Landlord in accordance with the
foregoing shall be payable by Tenant to Landlord upon demand, together with
interest thereon accruing from the date incurred by Landlord through the date
paid by Tenant, at the Interest Rate. The term “Administrative Fee” as used
herein shall mean a fee payable to Landlord for Landlord’s involvement in the

 

29



--------------------------------------------------------------------------------

subject matter, which fee is equal to a percentage of the aggregate amount of
the subject costs and, other amounts with respect to which such fee is payable,
which percentage shall be equal to ten percent (10%).

35. Cumulative Rights/No Waiver. All rights and remedies of Landlord set forth
in this Lease are cumulative and in addition to all other rights and remedies
available to Landlord at law or in equity. The exercise by Landlord of any such
right or remedy shall not prevent the concurrent or subsequent exercise of any
other right or remedy. No delay or failure by Landlord to exercise or enforce
any of Landlord’s rights or remedies or Tenant’s obligations hereunder shall
constitute a waiver of any such rights, remedies or obligations. Landlord shall
not be deemed to have waived any default hereunder by Tenant unless such waiver
is expressly set forth in an instrument signed by Landlord. If Landlord waives
any default hereunder by Tenant, such waiver shall not be construed as a waiver
of any covenant, condition or agreement set forth in this Lease except as to the
specific circumstances described in such waiver. If Landlord shall institute
proceedings against Tenant with respect to Tenant’s failure to observe or
perform any term of this Lease and a compromise or settlement thereof shall be
made, then the same shall not constitute a waiver of the subject term or of any
other term, provision, covenant, condition or agreement set forth herein, nor of
any of Landlord’s rights hereunder. No payment by Tenant of a lesser amount than
the monthly installment of Base Rent, Additional Rent or of any other sums due
hereunder shall be deemed to be other than a payment on account, nor shall any
endorsement or statement on any check or letter accompanying a check for payment
of Rent or other sums payable hereunder be deemed an accord and satisfaction.
Landlord may accept the same without prejudice to Landlord’s right to recover
the balance of such Rent or other sums or to pursue any other remedy. Receipt
and acceptance by Landlord of any Rent due to Landlord hereunder for the
performance of any obligations of Tenant hereunder with the knowledge of the
existence of any default or condition which, if left uncured, will constitute a
default by Tenant hereunder, shall not be deemed a waiver of such default. No
receipt of amounts by Landlord from Tenant after the termination of this Lease
shall in any way alter the length of the Term of this Lease or of Tenant’s right
of possession hereunder, and no receipt of amounts by Landlord from Tenant after
the delivery of any notice shall reinstate, continue or extend the Term of this
Lease or affect any notice delivered to Tenant prior to Landlord’s receipt of
such amounts, it being agreed that after the delivery of notice or the
commencement of a suit or after final judgment for possession of the Premises,
Landlord may receive and collect any Rent due, and the payment of said Rent
shall not waive or affect said notice, suit or judgment. No re-entry by
Landlord, and no acceptance by Landlord of keys from Tenant, shall be considered
an acceptance of a surrender of this Lease.

36. Attorneys’ Fees. In case Landlord shall, without fault on its part, be made
a party to any litigation commenced by or against Tenant, then Tenant shall pay
all reasonable amounts, costs and expenses (including attorneys’ fees) incurred
or paid by Landlord in connection with such litigation. In the event of any
action, suit or proceeding brought by Landlord or Tenant to enforce any of the
other’s covenants and agreements in this Lease, the prevailing party shall be
entitled to recover from the non-prevailing party all reasonable costs and
expenses (including attorneys’ fees) incurred in connection with such action,
suit or proceeding.

 

30



--------------------------------------------------------------------------------

37. Service of Notice. Except as otherwise provided by law, Tenant hereby
appoints as its agent to receive the service of all dispossessory or distraint
proceedings and notices thereunder, the person in charge of or occupying the
Premises at the time of such proceeding or notice; and if no person be in charge
or occupying the Premises, then such service may be made by attaching the same
to the front entrance of the Premises

38. Surrender of Premises. Whenever under the terms hereof Landlord is entitled
to possession of the Premises, Tenant at once shall surrender the Premises and
the keys thereto to Landlord broom clean and in the same condition as on the
Commencement Date hereof, normal wear and tear only excepted, and Tenant shall
remove all of its personalty therefrom and shall, if directed to do so by
Landlord, remove all improvements and fixtures, including cables, installed by
or on behalf of Tenant and restore the Premises to its original condition prior
to the construction/installation of any improvements and fixtures which have
been made therein by or on behalf of Tenant, including any improvements made
prior to the Commencement Date. If Tenant fails to timely and properly remove
the foregoing items and repair the damage described above, at Landlord’s
election: (i) such items shall be deemed abandoned and become Landlord’s
property without payment or offset; (ii) Landlord may remove the same and store
them in a public warehouse or elsewhere at the cost of, and for the account of,
Tenant, and Landlord may repair all damage to the Premises, the Building and any
other portion of the Property resulting from removable of the same from the
Premises, and Tenant shall pay to Landlord upon demand all costs incurred by
Landlord in connection therewith; or (iii) Landlord may remove and dispose of
the same in such manner as Landlord may elect and repair all resulting damage to
the Premises and/or the Building and/or any other portion of the Property and
Tenant shall pay to Landlord upon demand all costs incurred by Landlord in
connection therewith. If Tenant fails to timely and properly cause the removal
of the foregoing described items, Landlord shall also have the right to
relinquish possession of all or any portion of the same to any person
(“Claimant”) claiming to be entitled to possession thereof who presents to
Landlord a copy of an instrument represented to Landlord by the Claimant to be
have been executed by Tenant (or any predecessor of Tenant) granting the
Claimant the right under various circumstances to take possession of the subject
furniture, equipment or other personal property, without the necessity on the
part of Landlord to inquire into the authenticity of Tenant’s or Tenant’s
predecessor’s signature thereon and without the necessity of Landlord making any
investigation or inquiry of any nature as to the validity of the factual or the
legal basis upon which the Claimant purports to act; and Tenant agrees to
indemnify, protect, defend (with counsel approved by Landlord) and hold harmless
Landlord and its agents and employees from and against any and all claims,
judgments, awards, amounts paid in settlements, penalties, fines, damages,
liabilities, losses, suits, proceedings and costs (including, without
limitation, attorneys’ fees) of any kind or nature, known or unknown, contingent
or otherwise, suffered or incurred by any of them in connection with Landlord’s
relinquishment of possession of all or any portion of such furniture, equipment
or other personal property to the Claimant. If Tenant fails to surrender the
Premises in accordance with the foregoing, then Landlord may forthwith re-enter
the Premises and repossess itself thereof and remove all persons and effects
therefrom, using such force as may be reasonably necessary without being guilty
of forcible entry, detainer, trespass or other tort. Tenant’s obligation to
observe or perform these covenants shall survive the expiration or other
termination of the Term of this Lease. If the last day of the Term of this Lease
or any renewal falls on a Saturday, Sunday or a legal holiday, this Lease shall
expire on the business day immediately preceding.

 

31



--------------------------------------------------------------------------------

39. Removal of Fixtures. If Tenant is not in default hereunder, Tenant may,
prior to the expiration of the Term of this Lease, or any extension thereof,
remove any fixtures and equipment which Tenant has placed in the Premises which
can be removed without significant damage to the Premises, provided Tenant
promptly repairs all damages to the Premises caused by such removal.

40. Holding Over. If Tenant fails to surrender the Premises to Landlord upon the
expiration of the Term or earlier termination of this Lease, then such occupancy
of the Premises thereafter shall not constitute a renewal or extension of the
Term and such tenancy shall be a tenancy at sufferance upon all of the terms and
provisions set forth in this Lease, except that (i) any options (e.g., renewal
and expansion) and any rights of first offer, rights of first refusal and
similar rights contained in this Lease shall be of no further force or effect,
and (ii) Tenant shall pay a use and occupancy charge for the Premises during its
period of holdover in an amount equal to the higher of (a) twice the then fair
market rent for the Premises as reasonably determined by Landlord, or (b) twice
the rate of Base Rent and monthly Additional Rent payable during the last year
of the Term. Nothing contained in this Section shall be construed as Landlord’s
consent to any holding over by Tenant, and Landlord expressly reserves the right
to require Tenant to surrender possession of the Premises to Landlord as
provided in this Lease upon the expiration of the Term or at any time thereafter
as Landlord shall elect prior to Landlord’s acceptance of rent from Tenant as a
monthly tenant hereunder, whereupon Landlord may reenter and take possession of
the Premises without process or by any applicable legal process. The provisions
of this Section shall not be deemed to limit or constitute a waiver of any other
rights or remedies of Landlord provided under this Lease and/or at law and/or in
equity with respect to a holdover by Tenant. No acceptance by Landlord of
payments from Tenant after the expiration of the Term shall be deemed to be
other than on account of the amount to be paid by Tenant in accordance with the
terms of this Section and the other provisions of this Lease. If Tenant fails to
surrender the Premises upon the expiration of the Term, in addition to any other
liabilities to Landlord accruing therefrom, Tenant shall indemnify, protect,
defend (with counsel approved by Landlord) and hold harmless Landlord from any
and all claims, judgments, awards, amounts paid in settlements, penalties,
fines, damages, liabilities, losses, suits, proceedings and costs (including,
without limitation, attorneys’ fees) of any kind or nature, known or unknown,
contingent or otherwise, suffered or incurred, arising or resulting directly or
indirectly from such failure, including, without limiting the generality of the
foregoing, any claims made by any succeeding tenant or other person founded upon
such failure to surrender, and any lost profits to Landlord resulting therefrom.
The terms of this Section shall survive the expiration of the Term.

41. [Intentionally Omitted].

42. Force Majeure. If Landlord or Tenant is in any way delayed or prevented from
performing any of its obligations under this Lease due to fire, other casualty,
act of God, act or failure to act by governmental authority, civil commotion,
strike, labor dispute, inability to procure services or materials, or any other
cause beyond the reasonable control of Landlord or Tenant (not including any
insolvency, bankruptcy or financial condition or financial difficulties of
Landlord or Tenant), whether similar or dissimilar to the foregoing events
(“Force Majeure”), then, notwithstanding anything to the contrary set forth in
this Lease, the time for performance of such obligation shall be excused for the
period of such delay or prevention and extended for a period equal to the period
of such delay or prevention.

 

32



--------------------------------------------------------------------------------

43. Sale. In the event the original Landlord hereunder, or any successor owner
of the Building, shall sell or convey its interest in the Building and the
Property, all liabilities and obligations on the part of the original Landlord,
or such successor owner, under this Lease accruing thereafter shall terminate,
and thereupon all such liabilities and obligations shall be binding upon the new
owner. Tenant agrees to attorn to such new owner.

44. Limitation of Liability. Landlord’s obligations and liability with respect
to this Lease shall be limited solely to Landlord’s interest in the Building and
the Property, as such interest is constituted from time to time, and neither
Landlord nor any partner or member of Landlord, or any officer, director,
shareholder, or partner or member of any partner or member of Landlord, shall
have any individual or personal liability whatsoever with respect to this Lease.

45. Broker Disclosure. The Landlord’s Broker identified in the Basic Lease
Provisions, who is a real estate broker licensed in the State/Commonwealth where
the Building is located, has acted as agent for Landlord in this transaction and
is to be paid a commission by Landlord pursuant to a separate agreement. The
Tenant’s Broker identified in the Basic Lease Provisions, who is a real estate
broker licensed in the State/Commonwealth where the Building is located, has
acted as agent for Tenant in this transaction and is to be paid a commission by
Landlord pursuant to a separate agreement. Landlord represents that Landlord has
dealt with no other broker other than the broker(s) identified herein. Landlord
agrees that, if any other broker makes a claim for a commission based upon the
actions of Landlord, Landlord shall indemnify, protect, defend and hold harmless
Tenant from any such claim. Tenant represents that Tenant has dealt with no
broker other than the broker(s) identified herein. Tenant agrees that, if any
other broker makes a claim for a commission based upon the actions of Tenant,
Tenant shall indemnify, protect, defend and hold harmless Landlord from any such
claim. Tenant will cause Tenant’s Broker to execute a customary lien waiver,
adequate under applicable law, to extinguish any lien claims such broker may
have in connection with this Lease.

46. Relationship of Parties. Nothing contained in this Lease shall be deemed or
construed to create the relationship of principal and agent, partnership, joint
venturer or any association between Landlord and Tenant, it being expressly
understood and agreed that neither the method of computation of Rent nor any act
of the parties hereto shall be deemed to create any relationship between
Landlord and Tenant other than the relationship of landlord and tenant.

47. Section Titles. The section titles used herein are not to be considered a
substantive part of this Lease, but merely descriptive aids to identify the
section to which they refer. Use of the masculine gender includes the feminine
and neuter, and vice versa, where necessary to impart contextual continuity.

48. Waiver of Trial by Jury; Service of Process; and Venue. LANDLORD AND TENANT
HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY
EITHER OF THE PARTIES HERETO AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND
TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES AND OR ANY STATUTORY REMEDY.
TENANT AND EACH OF TENANT’S PARTNERS, IF ANY, CONSENTS TO SERVICE OF PROCESS AND
ANY PLEADING RELATING TO ANY SUCH ACTION AT

 

33



--------------------------------------------------------------------------------

THE PREMISES AND HEREBY APPOINTS AS ITS AGENT TO RECEIVE SERVICE OF PROCESS THE
PERSON IN CHARGE OF THE PREMISES AT THE TIME, AND IF NO PERSON SHALL THEN BE IN
CHARGE OF THE PREMISES OR IF TENANT FAILS TO IDENTIFY SUCH PERSON BY DELIVERING
NOTICE TO LANDLORD WITHIN THREE (3) BUSINESS DAYS AFTER TENANT’S RECEIPT OF
LANDLORD’S REQUEST, THEN SUCH SERVICE MAY BE MADE BY ATTACHING THE SAME TO THE
MAIN ENTRANCE OF PREMISES; PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL BE
CONSTRUED AS REQUIRING SUCH SERVICE AT THE PREMISES OR TO SUCH PERSON. ANY
ACTION OR PROCEEDING ARISING WITH RESPECT TO MATTERS RELATIVE TO THIS LEASE
SHALL BE BROUGHT IN THE COURTS OF THE STATE/COMMONWEALTH IN WHICH THE BUILDING
IS LOCATED. IF ANY SUCH ACTION OR PROCEEDING ARISES UNDER THE CONSTITUTION, ANY
FEDERAL LAW, OR IF THERE IS A DIVERSITY OF CITIZENSHIP BETWEEN PARTIES TO SUCH
ACTION, SO THAT SUIT MAY BE BROUGHT IN A UNITED STATES DISTRICT COURT, THE
SUBJECT ACTION OR PROCEEDING SHALL BE BROUGHT IN THE UNITED STATES DISTRICT
COURT FOR THE DISTRICT IN WHICH THE BUILDING IS LOCATED. LANDLORD, TENANT AND
THEIR RESPECTIVE PARTNERS, IF ANY, WAIVE ANY OBJECTION TO THE VENUE OF ANY
ACTION FILED IN ANY COURT SITUATED IN THE JURISDICTION IN WHICH THE BUILDING IS
LOCATED AND WAIVE ANY RIGHT UNDER THE DOCTRINE OF FORUM NON CONVENIENS OR
OTHERWISE, TO TRANSFER ANY SUCH ACTION FILED IN ANY SUCH COURT TO ANY OTHER
COURT. LANDLORD MAY JOIN INDIVIDUAL PARTNERS IN TENANT IN A SUIT OR ACTION TO
THE EXTENT SUCH JOINDER IS REQUIRED BY LAW TO OBTAIN A JUDGMENT AGAINST TENANT.
THE TERMS OF THIS SECTION SHALL SURVIVE THE EXPIRATION OF THE TERM OF THIS LEASE
OR EARLIER TERMINATION OF THIS LEASE.

49. Partial Invalidity. If any term of this Lease or the application thereof to
any person or circumstance, shall, to any extent, be invalid or unenforceable,
then the remainder of this Lease, and the application of such term or provision
to persons or circumstances other than those with respect to which it is invalid
or unenforceable, shall not be affected thereby, and every other term and
provision of this Lease shall be valid and enforceable to the fullest extent
permitted by Law.

50. Entire Agreement. This Lease contains the entire agreement of the parties
and no representations, inducements, promises or agreements, oral or otherwise,
between the parties not embodied herein shall be of any force or effect.

51. Authority. Tenant does hereby represent and warrant that Tenant is a duly
organized and validly existing corporation, limited partnership, limited
liability company or other type of entity, that Tenant is qualified to do
business in the state where the Building is located, that Tenant has full right,
power and authority to enter into this Lease, and that each person signing on
behalf of Tenant is authorized to do so. Upon Landlord’s request, Tenant shall
provide Landlord with evidence reasonably satisfactory to Landlord confirming
the foregoing representations and warranties. Concurrently with its execution
and delivery of this Lease, Tenant shall deliver to Landlord a corporate
resolution in reasonable form evidencing the due authorization of Tenant, and
the individual who executes this Lease on behalf of Tenant, to enter into this
Lease.

 

34



--------------------------------------------------------------------------------

52. Financial Statements and Information. Within ten (10) days following its
receipt of Landlord’s request from time to time, Tenant shall deliver to
Landlord copies of such financial statements and other information as Landlord
may request for Tenant. As long as the voting stock in Tenant is listed on a
“national securities exchange” (as defined in the Securities Exchange Act of
1934), such financial statements and other information shall be that which is
generally made available to the investing public.

53. Governing Law. Except to the extent superseded by Federal Law, this Lease
shall be construed and enforced in accordance with the laws of the
State/Commonwealth, county and municipality in which the Property is located,
without regard to the application of choice of laws principles.

54. Landlord’s Title. Landlord’s title to the Premises, the Building and the
Property is and always shall be paramount to the title of Tenant. Nothing herein
contained shall empower Tenant to do any act which can, shall or may encumber
the title of Landlord in or to any portion of the Premises, the Building or any
other portion of the Property.

55. Time of Essence. Time is of the essence of this Lease and each of its
provisions.

56. Survival. The effect of the expiration of the Term of this Lease or earlier
termination of the Lease shall be to discharge Landlord and Tenant from future
performance of their respective obligations under this Lease, but not from their
rights and obligations existing upon the expiration of the Term of this Lease or
earlier termination of the Lease or from any of their respective obligations
which, by the terms of this Lease, survive the expiration of the Term of this
Lease or earlier termination of this Lease. Further, any obligation of Landlord
or Tenant which by its nature or under the circumstances can only be, or by the
provisions of this Lease may be, performed after the expiration of the Term of
this Lease or earlier termination of this Lease, and any liability for a payment
which shall have accrued with respect to any period ending at any time prior to
such expiration or earlier termination, unless expressly otherwise provided in
this Lease, shall survive the expiration of the Term of this Lease or earlier
termination of this Lease. Notwithstanding the foregoing or any of the provision
of this Lease, the terms of this Section 56 shall survive the expiration of the
Term of this Lease or earlier termination of this Lease.

57. Independent Covenants. This Lease shall be construed as though the covenants
contained herein are independent, and Tenant hereby expressly waives the benefit
of any law to the contrary. Tenant agrees that if Landlord fails to perform any
of its obligations set forth herein, Tenant shall not be entitled to make any
repair or perform any act at Landlord’s expense or to any setoff, deduction or
reduction of the Rent or other amounts payable hereunder by Tenant to Landlord.
The foregoing shall in no way impair the right of Tenant to commence a separate
action against Landlord for any violation by Landlord of the provisions of this
Lease so long as prior notice is delivered by Tenant to Landlord and each Holder
of whose address Tenant has theretofore been notified, and a reasonable
opportunity is granted to Landlord and such Security Documents to cure the
subject default

 

35



--------------------------------------------------------------------------------

58. Preparation of Lease. There shall be no presumption that this Lease be
construed more strictly against the party who itself or through its agent
prepared it, it being agreed that all parties hereto have participated in the
preparation of this Lease and that each party was represented by legal counsel
in connection with this Lease or had the opportunity to consult legal counsel
before its execution of this Lease.

59. Successors and Assigns. The provisions of this Lease shall be binding upon
and inure to the benefit of each of the parties hereto and their respective
successors and assigns, provided that no violation of the terms of Section 17
above shall operate to vest any rights in any successor or assignee of Tenant
and the provisions of this Section shall not be deemed to modify any terms of
Section 17 above.

60. Submission of Agreement. Submission of this Lease to Tenant for signature
does not constitute a reservation of space or an option to acquire a right of
entry. This Lease is not binding or effective until execution by and delivery to
both Landlord and Tenant.

61. Counterparts. This Lease may be executed in multiple counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same document. Faxed signatures shall have the same binding effect as
original signatures.

62. ***

 

 

 

 

 

36



--------------------------------------------------------------------------------

63. USA Patriot Act and Anti-Terrorism Laws. Tenant hereby represents that, it
is not, and shall not be at any time while this Lease is in effect, a Person (as
defined below) with whom Landlord is restricted from doing business with under
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, H.R. 3162, Public Law 107-56
(commonly known as the “USA Patriot Act”) and Executive Order Number 13224 on
Terrorism Financing, effective September 24, 2001 and regulations promulgated
pursuant thereto (collectively, “Anti-Terrorism Laws”), including persons and
entities named on the Office of Foreign Asset Control Specially Designated
Nationals and Blocked Persons List. As used herein, a “Person” shall mean any
individual, estate, trust, general or limited partnership, limited liability
company, limited liability partnership, corporation, governmental agency or
other legal entity and any unincorporated association.

 

37



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

BEING KNOWN AND DESIGNATED as Lots Nos. 3RR and 4R as shown on Plat entitled
“ADMINISTRATIVE PLAT LOT 3RR, A RESUBDIVISION OF LOT 3R, MARLEY NECK INDUSTRIAL
PARK”, which Plat is recorded among the Land records of Anne Arundel County,
Maryland in Plat Book No. 247, Plats Nos. 12879 and 12880.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A - 1

PLAN SHOWING

PREMISES BY DIAGONAL LINES

LOGO [g97583img001.jpg]

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

WORKLETTER AGREEMENT

This Workletter Agreement (this “Workletter”) is attached to and made a part of
that certain Lease Agreement dated as of October 19, 2006, between MARLEY NECK
3R, LLC, as “Landlord”, and UNDER ARMOUR, INC., as “Tenant” (the “Lease”). This
Workletter shall set forth the terms and conditions relating to the initial
construction of improvements in the Premises. Capitalized terms used herein,
unless otherwise defined in this Workletter, shall have the respective meanings
ascribed to them in the Lease.

1. Construction of Base, Core and Shell of Building. Tenant, at Tenant’s sole
cost, shall install any work or materials in the Premises (collectively, the
“Work”) in accordance with the terms of this Workletter.

2. Plans and Permits.

2.1. General. All plans, working drawings and specifications submitted by Tenant
to Landlord pursuant to this Workletter (the “Plans”) shall be prepared by
architects and engineers approved by Landlord and licensed in the State or
Commonwealth in which the Building is located. Tenant’s architect and engineers
shall verify, in the field, the dimensions and conditions of the Premises and
the Building. Tenant is solely responsible for such verification and Landlord
shall have no responsibility in connection therewith. Tenant shall be
responsible to cause the Plans to conform with the plans for the Building and
existing as-built conditions and to comply with all applicable laws, ordinances,
orders, codes, rules, regulations and other requirements of any governmental
authorities having or asserting jurisdiction over the Premises or the Building,
including, without limitation, the Americans with Disabilities Act
(collectively, the “Laws”). Neither the design of the Work as reflected in the
Plans, nor the construction and installation of the Work, shall (a) cause any
interference to, or adverse affect upon, the base, core or shell of the
Building, or the HVAC, mechanical, plumbing, life-safety, electrical or other
systems of the Building, or any other operation or function of the Building, or
(b) increase the cost of operating the Building, unless otherwise approved by
Landlord and Tenant shall agree to pay such increased cost of operating the
Building. The Work shall be of first-class quality and consist of materials
commensurate with the level of improvements for first-class buildings within the
vicinity of the Building. Notwithstanding the review of any Plans by Landlord or
its architect, engineers or consultants and notwithstanding any advice or
assistance which may be rendered to Tenant by Landlord or Landlord’s architect,
engineers or consultants, Landlord shall have no liability whatsoever in
connection therewith and shall not be responsible for any omissions,
inconsistencies or errors contained in the Plans or the failure of the Plans to
comply with the terms of this Workletter. Landlord’s approval of the Plans shall
in no way be deemed to be acceptance or approval of any element therein
contained which is in violation of any Laws or otherwise fails to comply with
the terms of this Workletter.

2.2. Landlord’s Approval. All Plans shall be subject to Landlord’s approval.
Landlord agrees not to unreasonably withhold its approval of the Plans;
provided, however, Landlord shall not be deemed to have acted unreasonably if it
withholds it consent because, in

 

B-1



--------------------------------------------------------------------------------

Landlord’s opinion, the Work reflected therein; (i) may affect any Building
systems, the structure of the Building or the safety of the Building or its
occupants; (ii) would affect the exterior appearance of the Premises or the
Building; (iii) may affect Landlord’s ability to furnish services to Tenant or
other occupant in the Building; (iv) may increase the cost of operating the
Building; (v) may violate any applicable Laws; (vi) contains or uses hazardous
or toxic materials; or (vii) may affect another tenant’s premises. The foregoing
reasons, however, shall not be exclusive of the reasons for which Landlord may
withhold consent, whether or not such other reasons are similar to or dissimilar
from the foregoing.

2.3. Plans for Building. The plans and specifications for the Building are
available for Tenant’s inspection at Landlord’s office. Landlord reserves the
right to make changes to such plans and specifications, provided that such
changes do not change the character of the Building and do not impair the
accessibility or visibility of the Premises or the means of ingress and egress
to and from the Premises. Tenant shall be responsible for the coordination of
the Plans with the plans and specifications for the Building and with any
variations or as-built conditions from such plans and specifications. Tenant’s
architect and engineers shall verify, in the field, the dimensions and
conditions of the Premises and the Building. Tenant is solely responsible for
such verification and Landlord shall have no responsibility in connection
therewith.

2.4. Space Plans. Tenant shall submit space plans for the Premises (the “Space
Plan”) to Landlord for Landlord’s approval. The Space Plans shall include a
layout and designation of all offices, rooms and other partitioning, their
intended use, and equipment to be contained therein. Landlord shall deliver
notice of its approval or disapproval (giving general reasons in case of
disapproval) of the Space Plans within ten (10) business days after its receipt
of the same. In the event Landlord disapproves the Space Plans submitted by
Tenant, Tenant shall, within five (5) business days thereafter, revise the Space
Plans to address the matters disapproved by Landlord and submit such revised
Space Plans to Landlord for its approval. This process shall continue until
Landlord approves the Space Plans.

2.5. Final Plans. Tenant shall submit to Landlord for Landlord’s approval full
and detailed architectural and engineering plans and specifications for the
Work, including, without limitation, partition layout, HVAC plan, plumbing plan,
life-safety plan, fire protection plan, telephone and electrical layout,
schedule of finishes, door and hardware schedule and all other items necessary
for the full build-out of the Premises (collectively, the “Final Plans”). The
Final Plans shall be in a form which is complete to allow subcontractors to bid
on the Work reflected therein and to obtain all applicable permits and other
governmental approvals required for the Work. The Final Plans shall include four
(4) sepia and four (4) black and white prints. Landlord shall deliver notice of
its approval or disapproval (giving general reasons in case of disapproval) of
the Final Plans within fifteen (15) business days after its receipt of the same.
If Landlord disapproves the Final Plans submitted by Tenant, Tenant shall,
within five (5) business days thereafter, revise the Final Plans to address the
matters disapproved by Landlord and submit such revised Final Plans to Landlord
for its approval. This process shall continue until Landlord approves the Final
Plans.

3. Permits. Within three (3) business days after Tenant’s receipt of notice of
Landlord’s approval of the Final Plans, Tenant shall submit the Final Plans to
all governmental

 

B-2



--------------------------------------------------------------------------------

authorities having or asserting jurisdiction over the Premises or the Building
in order to obtain all permits necessary to allow Tenant to commence and fully
complete construction of the Work in accordance with the Final Plans. In
connection therewith, Tenant shall coordinate with Landlord in order to allow
Landlord, at its option, to take part in all phases of the permitting process
and shall promptly supply Landlord with all information requested by Landlord in
connection therewith. Tenant shall provide to Landlord copies of all permits and
other governmental approvals obtained by Tenant with respect to the Work
promptly following Tenant’s receipt of the same and in all events prior to
commencement of the subject Work. Notwithstanding anything to the contrary set
forth in this Workletter, Tenant hereby agrees that Landlord shall not be
responsible for obtaining any permit or certificate of occupancy for the
Premises and that obtaining the same shall be Tenant’s sole responsibility;
provided, however, Landlord shall cooperate with Tenant in executing permit
applications and performing other administrative acts reasonably necessary to
enable Tenant to obtain such permits and certificate of occupancy. Tenant shall
use its best effort to obtain all permits necessary to allow commencement and
completion of the Work as soon as possible after execution of the Lease. In this
regard, Tenant shall meet with Landlord on a scheduled basis determined by
Landlord to discuss Tenant’s progress in connection with the same.

4. Tenant’s Contractor and Subcontractors. Tenant shall cause the Work to be
performed by a contractor designated and employed by Tenant, subject to the
following terms and conditions of this Section below.

4.1. Landlord’s Approval of Contractor and Subcontractors. The contractor
designated by Tenant (“Tenant’s Contractor”) must be approved by Landlord.
Landlord shall be deemed justified in disapproving a contractor proposed by
Tenant if Landlord determines that the employment of such contractor will, or is
likely to, result in a strike, work stoppage, work slow-down, or other labor
dispute or conflict by or with any other contractor or subcontractor working in
the Building. Subcontractors employed by Tenant’s Contractor shall be subject to
approval by Landlord.

4.2. Construction Schedule. Prior to commencement of construction of the Work
and after Tenant has accepted all bids for the Work, Tenant shall provide
Landlord with a detailed breakdown, by trade, of the final costs to be incurred
in connection with the design and construction of the Work, together with a
schedule setting forth the projected date of completion of the Work and showing
the critical time deadlines for each phase, item or trade relating to
construction of the Work, including a schedule for connections to utility and
other systems in the Building.

4.3. Quality of Work. All work performed by Tenant’s Contractor and its
subcontractors shall be performed in a good, workmanlike, first-class and prompt
manner, in strict accordance with all: (i) applicable Laws; (ii) applicable
standards of the American Insurance Association (formerly the National Board of
Fire Underwriters); and (iii) the Final Plans approved by Landlord. Landlord
shall have the right to cause Tenant to correct, replace or remove any
improvements installed in the Premises by Tenant’s Contractor or subcontractors
that do not comply with the preceding sentence or any other term of this
Workletter; provided, however, Landlord’s failure to cause Tenant to correct,
replace or remove any such improvements that do not comply with any term of this
Workletter shall not be deemed Landlord’s acceptance of the same.

 

B-3



--------------------------------------------------------------------------------

4.4. Manner of Construction. Tenant, Tenant’s Contractor and all subcontractors
employed by Tenant’s Contractor: (i) shall comply with all work rules and
regulations adopted by Landlord from time to time for the Building; (ii) shall
not, in any way, interfere with, obstruct or delay the work of Landlord’s
contractor or any subcontractor with respect to any other work in the Building;
(iii) shall submit to Landlord schedules of all work relating to the Work; and
(iv) shall schedule access to the Building and the Premises and use of the
Building’s loading docks and service elevator through the Building manager or
Landlord’s construction manager. Landlord shall have the right to exclude
Tenant’s Contractor or any of its subcontractor thereof from the Building if the
presence of such contractor or subcontractor results in any dispute or conflict
with any other contractor or subcontractor working in the Building.

4.5. Inspections of Work. Tenant shall be solely responsible for the progress of
construction of the Work and for the quality or fitness thereof. Landlord shall
have the right to inspect the Work at all times; provided, however, that
Landlord’s failure to inspect the Work shall in no event constitute a waiver of
any of Landlord’s rights hereunder nor shall Landlord’s inspection of the Work
constitute Landlord’s approval of the same. Should Landlord disapprove any
portion of the Work, Landlord shall notify Tenant in writing of such disapproval
and shall specify the items disapproved. Any defects or deviations in, and/or
disapproval by Landlord of, the Work shall be promptly rectified by Tenant at no
expense to Landlord; provided, however, in the event Landlord determines that a
defect or deviation exists or disapproves of any matter in connection with any
portion of the Work, then Landlord may take such action as Landlord deems
necessary, at Tenant’s expense and without incurring any liability on Landlord’s
part, to correct any such defect, deviation and/or matter, including, without
limitation, causing the cessation of performance of the construction of the Work
until such time as the subject defect, deviation and/or matter is corrected to
Landlord’s satisfaction.

4.6. Deliveries Upon Completion of Work. Upon completion of construction of the
Work, Tenant shall deliver to Landlord (i) two sets of mylar reproducible
“as-built” plans and specifications and CAD disks for the Work,
(ii) certifications executed by Tenant’s architects, engineers and contractors
for the Work, which certifications shall certify, to the best of their
knowledge, that the “record-set” of as-built drawings for the Work are true and
correct, which certifications shall survive the expiration or termination of the
Lease Term, and (iii) a copy of all warranties, guaranties, and operating and
maintenance manuals and information relating to the improvements, equipment and
systems comprising the Work.

4.7. Warranties. Tenant’s Contractor and all of its subcontractors shall warrant
to Tenant and for the benefit of Landlord that the portion of the Work for which
it is responsible shall be free from all defects in workmanship and materials
for a period of not less than one (1) year from the date of completion thereof.
Tenant’s Contractor and each of its subcontractors shall be responsible for the
replacement or repair, without additional charge, of all work done or furnished
in accordance with its contract that shall become defective within one (1) year
after the later to occur of (i) completion of the Work performed by such
Contractor or subcontractor; and (ii) the first day of the Term of the Lease.
The correction of such Work shall include, without

 

B-4



--------------------------------------------------------------------------------

additional charge, all additional expenses and damages incurred in connection
with the subject defective Work and the restoration of all or any part of the
Work, and/or the Building and/or common areas of the Building that may be
damaged or disturbed thereby. All such warranties as to materials or workmanship
of or with respect to the Work shall be contained in Tenant’s contract for the
subject work or applicable subcontract and shall be written such that such
warranties shall inure to the benefit of both Tenant and Landlord, as their
respective interest may appear, and can be directly enforced by either. Tenant
covenants to give to Landlord any assignment or other assurances which may be
necessary to effect such right of direct enforcement.

4.8. Deliveries Prior to Commencement of Construction. Prior to the commencement
of construction of the Work, Tenant shall obtain and deliver to Landlord
unconditional lien waivers with respect to the Premises and the Building from
Tenant’s Contractor and all subcontractors, and Tenant’s Contractor and its
subcontractors shall post such payment and performance bonds prior to
commencement of construction of the Work, as are required by Landlord.

5. Insurance Requirements.

5.1. Types Required. Tenant, Tenant’s Contractor and all of its subcontractors
shall carry worker’s compensation insurance covering all of their respective
employees, and shall also carry comprehensive general liability insurance,
including property damage, all with limits, in forms and with companies as are
required to be carried by Tenant as set forth in Article 26 of the Lease. Tenant
shall carry “Builder’s All Risk” insurance in an amount required by Landlord
covering the construction of the Work, and such other insurance as Landlord may
require, it being understood and agreed that the Work shall be insured by Tenant
pursuant to Article 26 of the Lease immediately upon completion thereof. Such
insurance shall be in amounts and shall include such extended coverage
endorsements as may be required by Landlord and shall otherwise be in such forms
and with such companies as are required pursuant to Article 26 of the Lease.
Tenant’s Contractor and all subcontractors shall carry excess liability and
products and completed operation coverage insurance, each in amounts not less
than $5,000,000 per incident, $5,000,000 in aggregate, and in form and with
companies as are required to be carried by Tenant as set forth in Article 26 of
the Lease.

5.2. General. The minimum limits of the policies of insurance required to be
obtained in accordance with the foregoing shall in no event limit the liability
of Tenant under this Workletter or the Lease. Certificates for all insurance
required to be carried pursuant to Section 5.1 above shall be delivered to
Landlord before the commencement of construction of the Work. In the event the
Work is damaged by any cause during the course of the construction thereof,
Tenant shall immediately repair the same at Tenant’s sole cost and expense. All
of the foregoing insurance coverage shall be maintained in force until the Work
is fully completed and accepted by Landlord, except for any products and
completed operation coverage insurance required by Landlord, which is to be
maintained for two (2) years following completion of the Work and acceptance by
Landlord and Tenant. All of the foregoing insurance, except Worker’s
Compensation, shall preclude subrogation claims by the insurer against anyone
insured thereunder. If any party required to obtain insurance pursuant to
Section 5.1 above shall fail to obtain or maintain said insurance coverage in
accordance with the terms of this Workletter or if

 

B-5



--------------------------------------------------------------------------------

such party fails to pay premiums for the same when due, Landlord may obtain such
insurance coverage or pay such premiums, and all costs incurred and amounts paid
by Landlord in connection therewith shall be reimbursed by Tenant to Landlord on
demand.

6. Improvement Allowance.

6.1. Amount and Permitted Uses. Landlord shall provide to Tenant an allowance
(the “Improvement Allowance”) in order to assist Tenant in financing the cost of
the Work. The Improvement Allowance shall be an amount equal to *** Dollars
($***). The Improvement Allowance shall be disbursed by Landlord only for the
following items and costs: (i) fees payable to the architect and engineers
engaged by Tenant in connection with the design of the Work, which architect and
engineer have been approved by Landlord; (ii) permit and license fees for
construction of the Work; (iii) costs of construction of the Work; (iv) costs
incurred and amounts paid by Landlord in connection with the Work; and (v) the
Coordination Fee payable to Landlord in accordance with Section 7.3 of this
Workletter. Landlord shall have no obligation to advance any portion of the
Improvement Allowance until: (1) Landlord has approved the Final Plans, Tenant’s
Contractor and all subcontractors for the Work; and (2) Landlord has received
from Tenant the insurance policies, the cost breakdown, the mechanics’ and
materialmen’s lien releases, schedules, payment and performance bonds, and the
security to ensure the lien-free completion of the Work, all required to be
delivered by Tenant in accordance with the terms of this Workletter.

6.2. Disbursement. In order to receive disbursement of the Improvement
Allowance, Tenant shall deliver to Landlord: (i) a request for disbursement in
form approved by Landlord; (ii) copies of the invoices for which reimbursement
is being sought; (iii) a statement from Tenant’s Contractor showing the
schedule, by trade, of the percentage of completion of the Work, detailing the
portion of the Work completed and the portion not completed, in such detail as
is reasonably acceptable to Landlord; (iv) mechanics’ and materialmen’s lien
releases for the Premises and the Building from Tenant’s Contractor, all
subcontractors and all materials suppliers for all work, labor, services and
materials for which reimbursement is being sought, which lien releases shall be
in form satisfactory to Landlord; and (v) all other information reasonably
requested by Landlord with respect to the Work and the costs for which
reimbursement is being sought. Provided that: (1) the foregoing information is
delivered to Landlord; (2) the Work for which reimbursement is being sought has
been completed in accordance with the Final Plans approved by Landlord; (3) the
Work for which reimbursement is being sought has been physically incorporated
into the Premises, free of any security interest, lien or encumbrance; and
(4) Landlord does not dispute any request for payment based on Tenant’s
non-compliance with any term of this Workletter or the Lease, then Landlord
shall deliver a check to Tenant made jointly payable to Tenant and Tenant’s
Contractor for the Work in an amount equal to the amount set forth in Tenant’s
subject request. No such payment by Landlord shall be deemed Landlord’s approval
or acceptance of the Work furnished or materials supplied as are described in
any request for disbursement of the Improvement Allowance submitted by Tenant.
Landlord shall have no obligation to make more than one disbursement of the
Improvement Allowance in any calendar month.

6.3. Retainage. Notwithstanding anything to the contrary set forth above in this
Section, Landlord shall: (i) have the right to withhold as a retainage ten
percent (10%) of

 

B-6



--------------------------------------------------------------------------------

each disbursement of the Improvement Allowance until all of the Work has been
completed; (ii) not be required to disburse pursuant to this Workletter any
amount in excess of the Improvement Allowance; and (iii) have the right to apply
portions of the Improvement Allowance to costs and expenses incurred by Landlord
in connection with the Work and to the coordination fee payable by Tenant to
Landlord in connection with the Work. In the event Landlord elects to withhold
any portion of the Improvement Allowance in accordance with item (i) above, a
check for the amount withheld made payable jointly to Tenant and Tenant’s
Contractor for the Work shall be delivered by Landlord to Tenant following
completion of construction of the Work provided that: (1) Tenant delivers to
Landlord executed mechanics’ and materialmen’s lien releases for the Premises
and the Building from Tenant’s Contractor, all subcontractors and all materials
suppliers for all work, labor and services performed and all materials furnished
in connection with the Work, which lien releases shall be in form satisfactory
to Landlord; (2) Landlord does not dispute any request for payment based on
Tenant’s non-compliance with any term of this Workletter or the Lease; and
(3) Tenant’s architect and engineer for the Work delivers to Landlord a
certificate, in form reasonably satisfactory to Landlord, certifying that the
Work has been fully completed in accordance with the plans and specifications
for the same approved by Landlord.

6.4. Unused Portion. Tenant shall not be entitled to any credit for any portion
of the Improvement Allowance which is not disbursed by Landlord in payment of
costs and expenses incurred by Tenant in connection with the Work.

7. Miscellaneous.

7.1. Authorized Representatives. Tenant hereby designates Scott Plank (“Tenant’s
Representative”) as its sole representative with respect to the matters set
forth in this Workletter, who shall have full authority and responsibility to
act on behalf of Tenant with respect to matters pertaining to this Workletter
including, without limitation, the grant of approvals and execution of documents
on behalf of Tenant. Landlord shall have the right to rely on action taken by
Tenant’s Representative. Tenant may change Tenant’s Representative by delivering
notice to Landlord. Landlord hereby designates Mark Fischer of Transwestern
Commercial Services (“Landlord’s Representative”) as its sole representative
with respect to the matters set forth in this Workletter, who shall have full
authority and responsibility to act on behalf of Landlord with respect to
matters pertaining to this Workletter, including, without limitation, the grant
of approvals and execution of documents on behalf of Landlord. Tenant shall have
the right to rely on action taken by Landlord’s Representative. Landlord can
change Landlord’s Representative by delivering notice to Tenant.

7.2. Reimbursement of Landlord’s Costs. Tenant shall reimburse Landlord upon
demand for all costs and expenses incurred by Landlord in connection with
matters pertaining to this Workletter (including, without limitation, the cost
of any utilities and services furnished to the Premises or furnished for the
benefit of or consumed by Tenant’s Contractor or subcontractors in the course of
performing Work in the Premises, personnel costs associated with the provision
of additional security, the use of loading docks and elevators and the review of
the Plans); provided, however, that Tenant shall not be charged for use during
normal business hours of the Building elevators during construction of the Work
or during Tenant’s actual move into the Premises.

 

B-7



--------------------------------------------------------------------------------

7.3. Coordination Fee. Tenant shall pay a coordination fee (the “Coordination
Fee”) to Landlord in an amount equal to *** percent (***%) of the sum of all
amounts expended by Tenant in connection with the design and construction of the
Work, which Coordination Fee shall be for services relating to Landlord’s
coordination of construction of the Work with other activities in the Building.

7.4. Indemnification. Tenant’s indemnity of Landlord as set forth in Article 27
of the Lease shall also apply with respect to any and all costs, losses,
damages, claims and liabilities related in any way to any act or omission of
Tenant or Tenant’s Contractor, or anyone directly or indirectly employed by any
of them, or in connection with Tenant’s nonpayment of any amount arising out of
the Work.

7.5. Liens. Tenant has no authority or power to cause or permit any lien or
encumbrance of any kind whatsoever, whether created by act of Tenant, operation
of Law or otherwise, to attach to or be placed upon Landlord’s title or interest
in the Premises, Building or underlying land, and any and all liens and
encumbrances created by Tenant shall attach to Tenant’s interest only.
Landlord’s approval of any Plans shall not be deemed to constitute Landlord’s
consent to subject its interest in the Premises, the Building or the Real
Property to any mechanic’s or materialman’s lien which may be filed in
connection therewith. Landlord shall have the right at all times to post and
keep posted on the Premises any notice which it deems necessary for protection
from such liens. Tenant covenants and agrees not to suffer or permit any lien of
mechanics or materialmen or others to be placed upon Landlord’s interest in the
Premises, Building or underlying land, or any petition to establish the same to
be filed, with respect to work or services claimed to have been performed for or
materials claimed to have been furnished to Tenant or the Premises, and, in case
of any recordation or attachment such lien or filing of such petition, Tenant
covenants and agrees to cause the same to be immediately released and removed of
record or dismissed. In the event that such lien is not released and removed, or
such petition is not dismissed, within ten (10) days after such lien, notice
thereof or petition is filed, Landlord, at its sole option, may take all action
necessary to release and remove such lien or dismissed such petition (without
any duty to investigate the validity thereof) and Tenant shall promptly upon
notice reimburse Landlord for all sums, costs and expenses (including attorneys’
fees), incurred by Landlord in connection with such lien or petition, including
without limitation, the procurement of a bond for the same.

7.6. Defaults. Tenant’s failure to pay any amounts owed by Tenant hereunder or
Tenant’s failure to perform its other obligations hereunder shall also
constitute a default under the Lease, and with respect thereto Landlord shall
have all the rights and remedies granted to Landlord under the Lease for
nonpayment of any amounts owed thereunder or failure by Tenant to perform its
other obligations thereunder. All amounts payable by Tenant to Landlord under
this Workletter shall be deemed additional rent payable under the Lease.
Notwithstanding anything to the contrary set forth in this Workletter or in the
Lease, if Tenant fails to observe or perform any term, condition or provision of
this Workletter or the Lease to be observed or performed by Tenant, then (i) in
addition to all other rights and remedies granted to Landlord under the Lease,
Landlord shall have the right to withhold payment of all or any portion of the
Improvement Allowance and/or Landlord may cause Tenant’s Contractor to cease the
construction of the Work (in which case Landlord shall have no responsibility
for any delay in the substantial completion of the Work caused by such work
stoppage), and (ii) all other

 

B-8



--------------------------------------------------------------------------------

obligations of Landlord under this Workletter or the Lease shall be tolled until
such time as the subject default is cured (in which case Landlord shall have no
responsibility for any delay in the substantial completion of the Work resulting
therefrom). Further, in the event the subject matter of non-compliance may
affect any structural aspect of the Building, the exterior appearance of the
Premises or the Building, or the mechanical, electrical, plumbing, HVAC or any
other system of the Building, Landlord may, at Tenant’s expense, take such
action as Landlord deems necessary to address the subject matter without
incurring any liability on Landlord’s part.

7.7. Meetings. Commencing on the date of the Lease, Tenant shall hold weekly
meetings at a reasonable time with Tenant’s architect and engineers and the
Contractor regarding the progress of the preparation of the Plans and the
construction of the Work, which meetings shall be held at the Premises or such
other location as is approved by Landlord. Tenant shall deliver reasonable prior
notice of each such meeting to Landlord, and Landlord and/or its agents shall
have the right to attend all such meetings.

7.8. Time of Essence. Time is of the essence of this Workletter.

7.9. Application to Initial Premises Only. This Workletter shall not be deemed
applicable to any space added to the original Premises at any time or from time
to time, whether by any option under the Lease or otherwise. This Workletter
shall not apply to any portion of the original Premises or any additions thereto
in the event of a renewal or extension of the original term of the Lease,
whether by any option under the Lease or otherwise.

7.10. Notices. All notices required or desired to be given, rendered or made by
either party to the other under this Workletter shall be delivered in accordance
with the terms of the Lease.

7.11. ***

 

B-9



--------------------------------------------------------------------------------

EXHIBIT C

SUBSTANTIAL COMPLETION/ACCEPTANCE CERTIFICATE

This Certificate is made pursuant to that Lease dated as of
                    ,         , between “Landlord”, and
                                , as “Tenant”, for                      square
feet in the Building located at                                      (the
“Lease”).

In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises, and Landlord and Tenant agree:

1. The Commencement Date of the Term of the Lease is                     ; and

2. The Termination Date of the Term of the Lease is                     .

The capitalized terms used above, unless otherwise defined herein, shall have
the respective meanings ascribed to them in the Lease.

Landlord and Tenant have executed and delivered this Certificate under seal as
of                     ,         .

 

LANDLORD

___________________________________________________

a__________________________________________________

By:   ___________________________________(SEAL) Print Name:  
__________________________________________ Its:  
__________________________________________ TENANT
__________________________________________________,
a_________________________________________________ By:  
___________________________________(SEAL) Print Name:  
__________________________________________ Its:  
__________________________________________

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

RULES AND REGULATIONS

1. Tenant will not place any signs on the Building or the Property without
Landlord’s prior consent. All signage must comply with all applicable laws,
codes and regulations, including, without limitation, zoning and building codes.
No advertisements, pictures or signs of any sort may be displayed on or outside
the Premises without the prior consent of Landlord. This prohibition includes
any portable signs or vehicles placed within the parking lot, common areas or on
streets adjacent thereto for the purpose of advertising or display. Landlord has
the right to remove any such unapproved item without notice and at Tenant’s
expense.

2. Tenant may not park or store motor vehicles, trailers or containers outside
the Premises after the conclusion of normal daily business activity except in
approved areas specifically designated by Landlord.

3. All window coverings and window films or coatings installed by Tenant and
visible from outside of the Building require the prior approval of Landlord.
Except for dock shelters and seals as may be expressly permitted by Landlord, no
awnings or other projections may be attached to the outside walls of the
Building.

4. Tenant may not use, keep or permit to be used or kept any foul or noxious gas
or substance on, in or around the Premises unless approved by Landlord. Tenant
may not use, keep or permit to be used or kept any flammable or combustible
materials without proper governmental permits and approvals.

5. Tenant may not use, keep or permit to be used or kept food or other edible
materials in or around the Premises in such a manner as to attract rodents,
vermin or other pests. Tenant may not permit cooking in or about the Premises
other than in microwave ovens.

6. Tenant may not use or permit the use of the Premises for lodging or sleeping,
for public assembly, or for any illegal or immoral purpose.

7. Tenant may not alter any lock or install any new locks or bolts on any door
at the Premises without the prior consent of Landlord. Tenant agrees not to make
any duplicate keys without the prior consent of Landlord.

8. Tenant will park motor vehicles only in those general parking areas as
designated by Landlord except for active loading and unloading. During loading
and unloading of vehicles or containers, Tenant will not unreasonably interfere
with traffic flow within the Property and loading and unloading areas of other
tenants.

9. Storage of propane tanks, whether interior or exterior, will be in secure and
protected storage enclosures approved by the local fire department and, if
exterior, shall be located in areas specifically designated by Landlord. Safety
equipment, including eye wash stations and approved neutralizing agents, will be
provided in areas used for the maintenance and charging of lead-acid batteries.
Tenant will protect electrical panels and building mechanical equipment from
damage from forklift trucks.

 

D-1



--------------------------------------------------------------------------------

10. Tenant will not disturb, solicit or canvas any occupant of the Building or
Property and will cooperate to prevent same.

11. No person may go on the roof of the Building without Landlord’s permission
except to perform obligations under its lease.

12. No animals (other than seeing eye dogs) or birds of any kind may be brought
into or kept in or about the Premises.

13. Machinery, equipment and apparatus belonging to Tenant which cause noise or
vibration that may be transmitted to the structure of the Building to such a
degree as to be objectionable to Landlord or other tenants or to cause harm to
the Building will be placed and maintained by Tenant, at Tenant’s expense, on
vibration eliminators or other devices sufficient to eliminate the transmission
of such noise and vibration. Tenant will cease using any such machinery which
causes objectionable noise and vibration which can not be sufficiently
mitigated.

14. All goods, including material used to store goods, delivered to the Premises
of Tenant will be immediately moved into the Premises and will not be left in
parking or exterior loading areas overnight.

15. Tractor trailers which must be unhooked or parked with dolly wheels beyond
the concrete loading areas must use steel plates or wood blocks of sufficient
size to prevent damage to the asphalt paving surfaces. No parking or storing of
such trailers will be permitted in the auto parking areas of the industrial park
or on streets adjacent thereto.

16. Forklifts which operate on asphalt paving areas may not have solid rubber
tires and may use only tires that do not damage the asphalt.

17. Tenant will be responsible for the safe storage and removal of all pallets.
Pallets will be stored behind screened enclosures at locations approved by the
Landlord.

18. Tenant will be responsible for the safe storage and removal of all trash and
refuse. All such trash and refuse will be contained in suitable receptacles
stored behind screened enclosures at locations approved by Landlord. Landlord
reserves the right to remove, at Tenant’s expense and without further notice,
any trash or refuse left elsewhere outside of the Premises or on the Property.

19. Tenant may not store or permit the storage or placement of goods or
merchandise in or around the common areas surrounding the Premises. No displays
or sales of merchandise is allowed in the parking lots or other common areas.

20. Tenant will appoint an Emergency Coordinator who shall be responsible for
assuring notification of the local fire department in the event of an emergency,
assuring that sprinkler valves are kept open and implementing the Factory Mutual
“Red Tag Alert” system including weekly visual inspection of all sprinkler
system valves on or within the Premises. Tenant will provide Landlord access to
fire protection and any related communications equipment in the Premises at all
times.

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

NON-DISTURBANCE, ATTORNMENT,

ESTOPPEL AND SUBORDINATION AGREEMENT

THIS NON-DISTURBANCE, ATTORNMENT, ESTOPPEL AND SUBORDINATION AGREEMENT (this
“Agreement”) is made and entered into as of October     , 2006, by, between and
among WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association as
Administrative and Collateral Agent (the “Agent” or “Beneficiary”) for certain
Lenders who are or become parties who become parties to that certain Credit
Agreement dated June 5, 2006 (the “Credit Agreement”) by and among such Lenders
and the Lessor, UNDER ARMOUR, INC., a Maryland corporation (“Lessee”), and
MARLEY NECK 3R, LLC, a Delaware limited liability company (“Lessor”).

R E C I T A L S:

A. Lenders are the owners and holders, or expect to be the owners and holders,
of certain Promissory Note dated or expected to be dated as of June 5, 2006,
(the “Notes”) in the aggregate principal sum of One Hundred Seventy Million And
No/100 Dollars ($170,000,000.00), secured by a Deed of Trust; Security
Agreement; and Assignment of Leases and Rents (the “Mortgage”) and an Assignment
of Leases and Rents (the “Assignment of Rents”), each of even date with the
Note, which Mortgage constitutes a lien or encumbrance on that certain real
property more particularly described in the attached Exhibit A (the “Property”).

B. Lessee is the holder of a leasehold estate covering a portion of the building
known as 1040 Swan Creek Drive, Baltimore, Maryland (the “Building”) existing on
the Property (the “Leased Premises”) pursuant to the terms of that certain lease
dated on or about the date of the Agreement, and executed by Lessee and Lessor
(the “Lease”). The Lessor has succeeded or will succeed to the interest of the
Original Lessor under the Lease. A copy of the Lease, certified as true and
correct by Lessee, has previously been delivered to Beneficiary and has not been
amended, modified or terminated as of the date hereof.

C. Lessee, Lessor and Beneficiary in its capacity as Collateral Agent and
Administrative Agent under the Credit Agreement desire to confirm their
understanding with respect to the Lease, the Mortgage and the Assignment of
Rents.

AGREEMENT

1. So long as Lessee is not in default (beyond any period given Lessee to cure
such default) in the payment of rent or in the performance of any of the terms,
covenants or conditions of the Lease on Lessee’s part to be performed, Lessee’s
possession and occupancy of the Leased Premises shall not be interfered with or
disturbed by Beneficiary during the term of the Lease or any extension thereof
duly exercised by Lessee.

2. Lessee hereby consents to the assignment by Lessor to Beneficiary of the
Lease, as set forth in the Mortgage and the Assignment of Rents. If the interest
of Lessor shall be transferred to and/or owned by Beneficiary by reason of
judicial foreclosure, power-of-sale

 

E-1



--------------------------------------------------------------------------------

foreclosure or other proceedings brought by Beneficiary, or by any other manner,
including, but not limited to, the institution of a receiver for the Property or
Beneficiary’s exercise of its rights under the Assignment of Rents, Lessee shall
be bound to Beneficiary under all of the terms, covenants and conditions of the
Lease for the balance of the remaining term thereof and any extension thereof
duly exercised by Lessee, with the same force and effect as if Beneficiary were
the Lessor under the Lease, and Lessee does hereby attorn to Beneficiary as its
Lessor, said attornment to be effective and self-operative without the execution
of any further instruments on the part of any of the parties hereto immediately
upon Beneficiary’s succeeding to the interest of the Lessor under the Lease;
provided, however, that Lessee shall be under no obligation to direct its
payment of rent to Beneficiary until Lessee receives written notice from
Beneficiary to do so. The respective rights and obligations of Lessee and
Beneficiary upon such attornment, to the extent of the then remaining balance of
the term of the Lease and any such extension, shall be and are the same as now
set forth therein, as modified hereby, it being the intention of the parties
hereto for this purpose to incorporate the Lease in this Agreement by reference
with the same force and effect as if set forth in full herein.

3. If Beneficiary shall succeed to the interest of the Lessor under the Lease,
Beneficiary shall, subject to the last sentence of this Section 3, be bound to
Lessee under all of the terms, covenants and conditions of the Lease; provided,
however, that Beneficiary shall not be:

(a) Liable for any act or omission of any prior lessor (including Lessor) or for
any monetary damages incurred by Lessee in connection therewith or liable for
any act or omission prior to Beneficiary’s succession to title; or

(b) Subject to any offsets, defenses or counterclaims which Lessee might have
against any prior lessor (including Lessor) or accruing prior to Beneficiary’s
succession to title; or

(c) Bound by any rent, additional rent or advance rent which Lessee might have
paid for more than the current month to any prior lessor (including Lessor) or
prior to Beneficiary’s succession to title and all such rent shall remain due
and owing notwithstanding such advance payment; or

(d) Bound by any amendment or modification of the Lease made without its consent
and written approval; or

(e) Required to restore any damage to or destruction of the Building or the
Leased Premises or otherwise perform the obligations of Lessor under the Lease
in the event of a foreclosure of the Mortgage or acceptance by Beneficiary of a
deed in lieu of foreclosure, in either instance prior to full restoration of
such damage or destruction.

(f) Neither Agent, nor any other party who, from time to time, shall be included
in the definition of the term “Beneficiary” hereunder shall have any liability
or responsibility under or pursuant to the terms of this Agreement after it
ceases to own a fee interest in or to the Property.

 

E-2



--------------------------------------------------------------------------------

4. Subject to the terms of this Agreement (including, but not limited to, those
in Sections 1 and 2 hereof), the Lease and the terms thereof are, and shall at
all times continue to be, subject and subordinate, in each and every respect, to
the Mortgage and the terms thereof, and to any and all renewals, modifications,
extensions, substitutions, replacements and/or consolidations of the Mortgage.
Nothing herein contained shall be deemed or construed as limiting or restricting
the enforcement by Beneficiary of any of the terms, covenants, provisions or
remedies of the Mortgage or the Assignment of Rents, whether or not consistent
with the Lease.

5. The term “Beneficiary” shall be deemed to include Wells Fargo Bank, National
Association, and all of its successors and assigns as Agent, including anyone
who shall have succeeded to Lessor’s interest by, through or under judicial or
power-of-sale foreclosure or other proceedings brought pursuant to the Mortgage,
or deed in lieu of such foreclosure or proceedings, or otherwise.

6. Lessee represents and warrants to Lender as follows:

(a) Lessee’s Leased Premises comprises 308,220 rentable square feet.

(b) Lessee has no options to renew or extend the term of the Lease, except as
follows (if None, insert “None”): See Section 2.2 in Lease.

(c) Lessee has no expansions, rights of first refusal, or rights of first offer
except as follows (if None, insert “None”): None.

(d) The Lease is in full force and effect.

(e) Lessee claims no present charge, lien or claim of offset against rent.

(f) Lessee’s percentage share of operating expenses and real estate taxes is
100%.

(g) There are no existing defaults under the Lease by reason of any act or
omission of the Landlord Parties, nor does there exist any condition or has
there occurred or failed to occur any event or act, including without
limitation, the construction of any tenant improvements or any construction or
furnishing or other physical work on or with respect to the Leased Premises or
the building in which the Leased Premises are located, which with the giving of
notice and/or the passage of time without cure will become a default under the
Lease by any act or omission of the Landlord Parties except as follows (if None,
insert “None”): None.

(h) The Lease and all amendments, other agreements, understandings or
commitments or interpretations or other agreements between Lessee and Landlord
Parties which relate to the Lease or the Leased Premises, consist of the
following, a copy of each of which is attached hereto:

i) Industrial Lease Agreement dated on or about the date of this Agreement by
and between Lessee and Lessor.

 

E-3



--------------------------------------------------------------------------------

(i) Lessee has no right of first refusal or option to purchase the building or
any portion thereof.

(j) Lessee has not received any written notice indicating a violation of any
environmental law or regulation which affects the Leased Premises.

(k) Lessee has not received any written notice of any brokerage commissions
which will be due and payable to any person, firm or corporation or other entity
with respect to or on account of the Lease, other than as described in
Section 45 of the Lease.

(l) The undersigned is duly authorized and fully qualified to execute this
instrument on behalf of Lessee.

7. In the absence of the prior written consent of Beneficiary, Lessee agrees not
to do any of the following: (a) prepay rent under the Lease for more than one
(1) month in advance, (b) enter into any agreement with the Lessor to amend or
modify the Lease, (c) voluntarily surrender the Leased Premises or terminate the
Lease prior to the expiration date thereof set forth in the Lease, and
(d) sublease all or any part of the Leased Premises or assign all or any part of
the Lessee’s interest in the Lease.

8. In the event Lessor shall fail to perform or observe any of the terms,
conditions or agreements in the Lease, Lessee shall give written notice thereof
to Beneficiary and Beneficiary shall have the right (but not the obligation) to
cure such failure. Lessee shall not take any action with respect to such failure
under the Lease, including, without limitation, any action in order to
terminate, rescind or avoid the Lease or to withhold any rent thereunder, for a
period of thirty (30) days after receipt of such written notice by Beneficiary;
provided, however, that in the case of any default which cannot with diligence
be cured within said 30-day period, if Beneficiary shall proceed promptly to
cure such failure and thereafter prosecute the curing of such failure with
diligence and continuity, the time within which such failure may be cured shall
be extended for such period as may be necessary to complete the curing of such
failure with diligence and continuity.

9. So long as the Note is outstanding, Lessee covenants to provide Beneficiary
with all information, including, but not limited to evidence of payment of taxes
and insurance (if Lessee is obligated for such payments under the Lease) to
which the Lessor may be entitled under the Lease.

10. So long as the Note is outstanding, Beneficiary or its designee may enter
upon the Property at all reasonable times to visit or inspect the Property to
the extent the Lessor has the right to do so under the Lease. Lessor agrees that
the Beneficiary may discuss with the Lessee the affairs, finances and accounts
of Lessee applicable to the Property or the Lease at such reasonable times as
Beneficiary or its designee may request.

11. Lessee hereby represents and warrants that the Lease and this Agreement have
been duly authorized, executed and delivered by Lessee and constitute legal,
valid and binding instruments, enforceable against Lessee in accordance with
their respective terms, except as such terms may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally.

 

E-4



--------------------------------------------------------------------------------

12. This Agreement may not be modified orally or in any other manner than by an
agreement in writing signed by the parties hereto and their respective
successors in interest. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their successor and assigns. In the event of a
conflict between the provisions of this Agreement and the provisions of the
Lease, the provisions of this Agreement shall control.

13. This Agreement may be executed in several counterparts, and all so executed
shall constitute one agreement, binding on all parties hereto, notwithstanding
that all parties are not signatories to the original or the same counterpart.

14. All notices or other communications required or permitted to be given
pursuant to the provisions hereof shall be in writing and shall be considered as
properly given if mailed by first class United States mail, postage prepaid,
registered or certified with return receipt requested, or by delivering same in
person to the intended addressee, or by delivery by recognized overnight
delivery carrier which requires a receipt upon delivery. All notices shall be
effective only upon delivery or failure of delivery due to refusal to accept
delivery or the failure of the addressee to be present at the address set forth
below or a different address if notice of change is given pursuant to this
Section 14. For purposes of notice, the addresses of the parties shall be:

 

Lessor:    Marley Neck 3R, LLC    c/o ASB Capital Management LLC    7501
Wisconsin Avenue    Suite 200E    Bethesda, Maryland 20814    Attn: Mandi Wedin
With a copy to:    Transwestern Commercial Services    6700 Alexander Bell Drive
   Suite 350    Columbia, Maryland 21046    Attn: Mary Frances Costantino
Lessee:    Under Armour, Inc.    1020 Hull Street    Baltimore, Maryland 21230
   Attn: J. Scott Plank With copies to:    Under Armour, Inc.    1020 Hull
Street    Baltimore, Maryland 21230    Attn: Kevin Haley, General Counsel    and

 

E-5



--------------------------------------------------------------------------------

   WilmerHale    100 Light Street    Baltimore, Maryland 21202    Attn: Mark
Pollak, Esq. Beneficiary:    Wells Fargo Bank, National Association    c/o Real
Estate Group    Suite 400    1750 H Street NW    Washington, D.C. 20006   
Attention: Manager, Loan Administration Department With a copy to:    Wells
Fargo Bank, N.A.    Real Estate Group    6th Floor    420 Montgomery Street   
San Francisco, California 94111    Attention: Chief Credit Officer, Real Estate
Group

provided, however, that any party shall have the right to change its address for
notice hereunder to any other location within the continental United States by
the giving of thirty (30) days’ notice to the other parties in the manner set
forth hereinabove.

[SIGNATURES ON THE FOLLOWING PAGE]

 

E-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessee has executed this Agreement, or has caused it to be
executed on its behalf as of the date first above written by
                            , its                                 .

 

LESSEE:

UNDER ARMOUR, INC.,

a Maryland corporation

By: ______________________________[SEAL] Print
Name:_____________________________ Its:____________________________________

                                                              ) ss:

I, a Notary Public in and for the aforesaid jurisdiction, do hereby certify that
                    , who is personally well known to me as, or satisfactorily
proven to be, the person named as                                          of
Under Armour, Inc., in the foregoing Non-Disturbance, Attornment, Estoppel and
Subordination Agreement bearing date as of October     , 2006, personally
appeared before me in the said jurisdiction, and acknowledged the same to be the
act and deed of said organization, and delivered the same as such.

GIVEN under my hand and official seal this                      day of October,
2006.

 

 

Notary Public

[SIGNATURES CONTINUED ON NEXT PAGE]

 

E-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Lessor has executed this Agreement, or has caused it to
be executed on its behalf as of the date first above written by Swan Creek
Associates, LLC, a Delaware limited liability company, its sole member, who has
caused this Agreement to be signed on its behalf by EBREF Holding Company, LLC,
its sole member.

 

LESSOR:

 

MARLEY NECK 3R, LLC,

a Delaware limited liability company

By:  

ASB Capital Management, LLC,

a Maryland limited liability company,

its agent

  By:   _________________________[SEAL]     Mandi L. Wedin     Vice President

DISTRICT OF COLUMBIA ) ss:

I, a Notary Public in and for the aforesaid jurisdiction, do hereby certify that
Mandi L. Wedin, who is personally well known to me as, or satisfactorily proven
to be, the person named as Vice President of ASB Capital Management, LLC, a
Maryland limited liability company, the agent of Marley Neck 3R, LLC, a Delaware
limited liability company, in the foregoing Non-Disturbance, Attornment,
Estoppel and Subordination Agreement bearing date as of October __, 2006,
personally appeared before me in the said jurisdiction, and acknowledged the
same to be the act and deed of said organization, and delivered the same as
such.

GIVEN under my hand and official seal this                      day of October,
2006.

 

 

Notary Public

My Commission Expires:                             

[SIGNATURES CONTINUED ON NEXT PAGE]

 

E-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Beneficiary has caused this Agreement to be executed on its
behalf as of the date first above written by
                                    , its Vice President.

 

BENEFICIARY: WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

 

Name:  

 

Title:  

 

DISTRICT OF COLUMBIA ) ss:

I, a Notary Public in and for the aforesaid jurisdiction, do hereby certify that
                            , who is personally well known to me as, or
satisfactorily proven to be, the person named as Vice President of Wells Fargo
Bank, National Association in the foregoing Non-Disturbance, Attornment,
Estoppel and Subordination Agreement bearing date as of October __, 2006,
personally appeared before me in the said jurisdiction, and by virtue of the
authority vested in him by said Agreement, acknowledged the same to be the act
and deed of Wells Fargo Bank, National Association, and delivered the same as
such.

GIVEN under my hand and official seal this                      day of October,
2006.

 

 

Notary Public

My Commission Expires:                                 

 

E-9



--------------------------------------------------------------------------------

EXHIBIT A TO NON-DISTURBANCE, ATTORNMENT,

ESTOPPEL AND SUBORDINATION AGREEMENT

BEING KNOWN AND DESIGNATED as Lots Nos. 3RR and 4R as shown on Plat entitled
“ADMINISTRATIVE PLAT LOT 3RR, A RESUBDIVISION OF LOT 3R, MARLEY NECK INDUSTRIAL
PARK”, which Plat is recorded among the Land records of Anne Arundel County,
Maryland in Plat Book No. 247, Plats Nos. 12879 and 12880.

 

E-10